     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.1 Page 1 of 59
                                                                                    FILl:D
                                                                                   Mar 17 2021
     KEN J.MOSER
     11280 Spica Drive                                                         CLERK, U.S. DIST~ICT COURT
     San Diego, CA 92126                                                    SOUTHERN DISTRICl OF CALIFORNIA
                                                                                       s/ soniad
2    Teleph9ne: 858-627-4190                                               BY                          DEPUTY

     Facs1m1le: 858-627-4193
3    Email: kmoserl@san.rr.com
4
     Plaintiff Pro Se
5

6

7

8                          UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      KEN J. MOSER,                                    Case No. '21CV0476 AJB DEB
1!
                                                                - - - - - - --
12
             Plaintiff.                                COMPLAINT FOR DAMAGES,
13                                                     INCLUDING COSTS
       V.                                              INTEREST AND FOR
14
                                                       INJUNCTIVE RELIEF
15    GREEN SOLAR TECH CALIFORNIA
16
      INC. DBA GREEN HOME                              Violation(s) of Telephone
      TECHNOLOGIES, a California                       Consumer Protection Act of
17    corporation, aka GREEN SOLAR                     1991;
18    TECHNOLOGIES INC, a California
      corporation, EDWARD LAI HARNER,
19                                                              Jury Demanded
      individually and as an officer, owner or .
20    manager of Green Solar Tech California
      Inc., SHAY YAVOR AKA SHAY
21
      YAVAR, individually and as an officer,
22    owner or manager of Green Solar Tech
23
      California Inc., KEN ICHI ITO
      individually and as an officer, owner or
24
      manager of Green Solar Tech California
25    Inc.
26
            Defendants.
27

28



                                                - 1-

                             Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.2 Page 2 of 59




           COMES NOW Plaintiff KEN J. MOSER (hereinafter referred to as
2    "Plaintiff'' or "Moser") who alleges as follows:
3

4                          JURISDICTIONAL ALLEGATIONS
5

6           1.    Plaintiff is, and at all times herein mentioned was, a resident of the
7      County of San Diego.
8          2.     GREEN SOLAR TECH CALIFORNIA INC., a California
9      corporation transacts or has transacted business in this district.
10          3.    GREEN SOLAR TECHNOLOGIES INC., a California corporation
11     transacts or has transacted business in this district.
12          4.    GREEN SOLAR TECH CALIFORNIA INC., and GREEN SOLAR
13     TECHNOLOGIES INC., while being separately formed corporations, Plaintiff
14     believes that GREEN SOLAR TECH CALIFORNIA INC. has been operating
15     and co-mingling assets with GREEN SOLAR TECHNOLOGIES INC., hereafter
16     both are referred to as ("Green Solar")
11          5.     Defendant EDWARD HARNER, ("Hamer") is the Chief Operating
18     Officer of Green Solar. At all times material to this Complaint, acting alone or in
19     concert with others, he has formulated, directed, controlled, had the authority to
20     control, or participated in the acts and practices set forth in this Complaint.
21     Defendant Harner, in connection with the matters alleged herein, transacts or has
22     transacted business in this district.
23          6.     Defendant SHAY YAVOR AKA SHAY YAVAR ("Yavor") is the
24     President and co-founder of Green Solar. At all times material to this Complaint,
25     acting alone or in concert with others, he has formulated, directed, controlled, ha
26     the authority to control, or participated in the acts and practices set forth in this
21     Complaint. Defendant Yavor, in connection with the matters alleged herein,
28     transacts or has transacted business in this district.



                              Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.3 Page 3 of 59




           7.     Defendant KEN ICHI ITO ("Ito") is employed as the in-house counse
 2    of Green Solar. At all times material to this Complaint, acting alone or in concert
 3    with others, he has formulated, directed, controlled, had the authority to control,
 4    or participated in the acts and practices set forth in this Complaint. Defendant
 5    Ito, in connection with the matters alleged herein, transacts or has transacted
 6    business in this district.
 7         8.     This case is filed pursuant to the Telephone Consumer Protection Act
 8    of 1991, 47 U.S.C. §227 et. seq. ("TCPA"). The U.S. Supreme Court recently
 9    decided that federals courts have federal question subject matter jurisdiction over
10    such civil actions under 28 U.S.C. §§ 1331 and 1441. Mims v. Arrow Fin.
11    Services, LLC, -- U.S.--, 132 S.Ct. 740, 753 (2012).
12         9.     The Ninth Circuit Court of Appeals recently ruled that TCPA cases
13    have federal standing by their very nature. Van Patten v. Vertical Fitness Group,
14    LLC, 847 F.3d 1037, 1043 (9th Cir. 2017) ("Unsolicited telemarketing phone
15    calls or text messages, by their nature, invade the privacy and disturb the solitude
16    of their recipients.").
11         10.    At all times herein mentioned each defendant was the owner, partner,
18    agent and or employee of each co-defendant herein and was at all times acting
19    within the scope of such ownership, partnership, agency and employment and
20    each defendant ratified the conduct of each co-defendant herein.
21

22                                    FACTUAL SUMMARY
23

24         11.    Defendants transmitted at least twelve pre-recorded robotic question
25    and answer avatar or automatic telephone dialing system (ATDS) telephone calls
26    to Plaintiffs unpublished residential telephone number 858-630-5264, which is
27    on the Do Not Call list, using an ATDS from between March 18, 2020, and April
28    10, 2020. 47 U.S.C. § 227 and 47 C.F.R. § 64.1200



                                Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.4 Page 4 of 59




            12.   While each of the calls complained of above transmitted a Caller
2    Identification number ("CID"), the initial two prospecting calls and the next five
3     follow-up calls did not give the true and accurate name of the person or entity
4    calling in the CID name information as required by law. 47 C.F.R. § 64.1601(e)
s           13.   Additionally California Civil Code§ 1770(a)(22)(A) requires that all
6    recorded messages disseminated by telephone within the state be introduced by a
1     live, natural voice giving the name of the entity calling, the name of the entity
s     being represented, an address or phone number for that entity, and asking
9     permission to play the recording.
10          14.   Plaintiff called back the initial two numbers that were identified in the
11    CID and he found them to be disconnected in both instances.
12          15.   Based on information and belief, all of the calls alleged in this
13    complaint used a hardware or software program and/or equipment which has the
14    capacity-(1) to store numbers to be called or (2) to produce numbers to be
1s    called, using a random or sequential number generator-and to dial such number
16    automatically (even if the system must be turned on or triggered by a person
11    which is known as an Automatic Dialer. See, Marks v. Crunch San Diego LLC,
18    904 F.3d 1041 (9th Cir 2018),
19          16.    Plaintiff took copious notes and recorded (as did Defendants agent)
20    many of the calls which are detailed here, including the caller identification
21    display ("CID"), and call details for the calls that are alleged in this complaint as
22    follows are from Plaintiffs residential phone service provider Ooma's inbound
23    call log:
24    Ill
25    Ill
26    Ill
27    Ill
28    Ill



                            Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.5 Page 5 of 59




                 local Number             Remote Number Caller-ID Name               Date/Time
 2               (8?§) 630-5264          _(??8) 618-1646 .SAN DIEGO CA               3/18/202013:46
 3                (858) 630:?2_§4 ...    (858) 295-8048    l_A, J()Lll\   ·-~A._._ ... V19/2020 10:?_~_
                  (858) 630-5264         (858) 295-8048    LA JOLLA        CA         3/19/2020 11:55
 4
                  (858) 630-5264         (858) 295-8048    LA JOLLA        CA         3/19/2020 14:30
 5                (858) 630-5264         (858) 295-8048    LA JOLLA        CA       . 3/20/2020 11:30
 6               .(858) 630-5264         (858) 295-8048    LA JOLLA        CA         3/20/2020 14:03
                 (858}630-5264 ___       (858) 295-8048 __ ~A J.Q.~~1\--~~---·-··- _}/24/2020 10:25
 7
                 (858) 630-5264          (424).285-5822_ GREENSOLAR TECH             4/8/2020 10:44
 8               (~5~).~?0-5?~~- . . .   (424) 285-5822 __ GREENSOLAR TECH_           4/9/2020 9:39
 9               (858) 630-5264 .        (424) 285-5822 GREENSOLAR TECH               4/9/2020 9:42
                 (858) 630-5264          (424) 285-5822 GREENSOLAR TECH              4/9/202014:18
10
                 (858) 630-5264          (424) 285-5822 GREENSOLAR TECH 4/10/202010:27
11

12
           17.      The first of the above listed calls, recorded by Plaintiff, used a non-
13
      natural robotic voice to play a pre-recorded avatar message which required user
14
      input vocal answers to proceed to a live operator which was heard by Plaintiff to
15
      say (Plaintiff responses bracketed):
16

17        ["Hello, hello, hello - hello"] 5 seconds into call you here the ATDS transfer
18
          click and then at 7 seconds the avatar Question & Answer message begins
          with an Anglo sounding voice.
19

20        "Hi this is Greg, how are you?" ["Wonderful Greg"] Then after a 3 second
          'computer thinking' pause it begins again.
21

22        "I called to inform you, that you can switch to solar energy and own the
23
          equipment with zero out of pocket cost. Um this program also cuts you
          electric bill by up to 60%. So do you own your own home?" [''Yes"] Then
24        after another 2 second 'computer thinking' pause it begins again.
25
          "Ok great, well congratulations, it does look like you're qualified for the no
26
          money out-of-pocket program. Um I have a specialist on the line who can
27        start the process for you, is that Ok?" ["Sure"] 5 seconds later after 2
28
          automatic telephone dialing system transfer clicks an overseas call center
          agent comes on the line at 43 seconds into the call.



                                  Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.6 Page 6 of 59




          "Hey this is Chris Adams from 'US Home Solar' on a recorded line how are
 2
          you doing? [''Wonderful Chris"] Ok, well I'm not going to take much of
 3        your time we're just reaching out to homeowners as we're helping them
 4
          reduce their electricity bill by up to 60% by providing them with a free solar
          quotes."
 5

 6
          "So are you the homeowner of a single family residential house? ["Yes I
          am"] Ok and ah - how much do you pay for your average electricity bill - -
 7
          a hundred dollars a month or more than that? ["Oh it's a lot more than that"]
 8        Ok and what is the name of your electric company? ["SDG&E"] Ok got it
          and ah - do you get good sunlight during the day on your rooftop?
 9
          ["Absolutely"] Perfect, um do you have a good credit score above 630
JO        points or more? ["Ah yeah"] Ok perfect and one more thing a like ah --
11
          what is the best time for the callback so we can call you back and provide
          you with free estimates - free quote for a solar program like morning,
12
          afternoon or evening maybe? ["Morning is best for me"] Ok got it and ah
13        this last thing do you have any email address so they can write you
          something as well? ["Ah sure-kmoserl@san.rr.com- do you want to read
14
          that back to me to make sure you got it right?"] Yeah can you repeat that
15        again please? ["Well I was going to ask you to repeat it, if you wrote it
16
          down just to make sure you got it right."] Actually this call has been
          recorded so you know we are going -- you know we 're going to check out
17        the recording so you don't need to worry about that. So ah, yes so just for
18        communication purposes ah who do I have the pleasure of speaking with?
          ["K James Moser"]. K James Moser, alright and what is the zip code over
19
          there? ["92126"] Alright and what is the street address over there? [Spica
20        Drive] Would you say that again? ["11280 Spica Drive"] 11280 Spica
          Drive and how do you spell the name of your street? ["SPICA"] Alright,
21
          the number is 1280 Spica Drive and the zip code is 98126 - right? ["No the
22        number is 11280 Spica Drive and the zip code is 92 (talk over) if you stop
23
          talking I can get it right for you and the zip code is 92126"] And the number
          is 11280 right? ["That's what I said"] All right -- got it perfect, well ah I
24        believe that's it from my side."
25
          "Ah just for the reference today this is the Eighteenth of March 2020, within
26
          the next 24-42 hours one of my service providers is going to call you back to
27        provide you with a free solar quote even if your phone is listed with any
28
          state, federal or corporate do not call list. So do expect the callback - all
          right? ["All right"] All right James have a good day from my side."


                          Complaint For Damages And Injunctive Relief
      Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.7 Page 7 of 59




           18.    This initial call Plaintiff received, gave the fraudulent impression that
2
      it came from "US Home Solar," a generic bogus fictitious name that is not
3
      registered to Green Solar. A basic tenant of California's Contractors State
4
      License Board Rules and Regulations (CSLB), per California Business and
5
      Professions Code (B&P) §§ 7000 et seq., is that a contractor's true name and
6

       license number must be used in all advertising including " ... any electronic
7
       transmission," as defined in 16 California Code of Regulations§ 861.
8
            19.   All of the calls had to be autodialed since they all either used a
9
       prerecorded message, had a long pause and click before an operator came on or
10
       had no one come on at all and thus were not made by live humans. The
11
       telemarketing calls had been initiated using a telemarketing service that delivers
12
       prerecorded voice messages through telephone calls. This service is known as
13
       "voice broadcasting" or "robo calling" via an ATDS.
14
            20.   As in this case, the ATDS places calls and plays pre-recorded
15
       messages, but in the first instance does not bring the caller's sales representative
16
       onto the line unless and until the called party answers the phone and answers the
17
       avatar questions correctly or on the follow-up calls when it detects a pickup and
18
       "hello," before the system brings a live sales representative onto the line.
19
            21.   Plaintiff knows that the calls were made by the Defendants in this cas
20
       because they called back the following day to the same unlisted number
21
       referencing the previous call and specifically asked for "James," Plaintiff's
22
       middle name that he never uses.
23
            22.    Furthermore in communications with Green Solar's in-house counsel
24
       Ken I. Ito. Mr. Ito emailed Plaintiff a recorded copy of the initial call provided to
25
       Green Solar by their agent/off-shore call center leaving out the initial avatar
26
       communications as detailed in paragraph 17 that Plaintiff fully recorded.
27
            23.    After the second call on 3/19/20, that rang but did not connect through
 28




                             Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.8 Page 8 of 59




      to an agent, Plaintiff did a callback to the "La Jolla" number. The call was
 2    answered by Feranmi Fakorode, an employee of Green Solar. Mr. Fakorode was
 3    clearly in a call center as you could hear other agents speaking in the background.
 4    He explained to "James" that he was following up, verified all my info and
 5    "solicited" me on the benefits of solar energy for my home. He said he would
 6    send an email which Plaintiff initially never received.
 1            24.   As detailed in paragraph 16, Plaintiff received five more ATDS calls
 s    from the same "La Jolla" number over the next few days.
 9            25.   Then beginning on 4/8/20, as detailed again in paragraph 16, Plaintiff
10    received five additional ATDS calls directly from Defendants as the caller id said
11    it was from "Green Solar Tech 4242855822." However the first four calls
12    apparently had no agent available to transfer the call to, as they each had dead air
13    after Plaintiff answered and then hung up. Plaintiff being annoyed recorded the
14    third call that hung up as well.
15            26.   The last call from Green Solar on 4/10/20, after Plaintiff picked up the
16    ATOS call and said "hello -hello," was transferred again to Feranmi Fakorode.
11    Plaintiff heard no one in the background this time and Mr. Fakorode said due to
1s    COVID, he was now "working from home." He once more solicited me
19    regarding solar energy saying he would send me an email. I recorded this call
20    also.
21            27.   Shortly thereafter Plaintiff received an email from Mr. Fakorode,
22    from the Green Solar server; feranmif@greensoltech.com. It detailed that he
23    was a "Solar Advisor" and had multiple links to Green Solar' s web site,
24    Facebook page etc. However again in violation of the CSLB and B&C, it did not
25    list either his or the Green Solar contractors license. See Exhibit 1.
26            28.   Later Plaintiff went to the CSLB web site to verify that Mr. Fakorode
21    had the required "home improvement salesperson" (HIS) license for making
2s    "solicitations" as defined in B&P § 7152. But no listing for him could be found



                             Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.9 Page 9 of 59




     and in a follow-up email he confirmed he wasn't licensed. See Exhibit 2
2          29.     In later communications with Green Solar employee Ken Ito, Mr. Ito
3    claimed that Mr. Fakorode didn't need to be licensed.
4          30.     At no time did Plaintiff ever provide any of the Defendant's with any
s     express written consent to receive telemarketing calls, pre-recorded calls, auto-
6     dialed calls, or any other type of call.
1          31.     Plaintiff has received thousands of junk telemarketing calls and
s     prosecuted his rights in several telemarketing cases in both California Superior
9     and Federal Court. Plaintiff knows that sales representatives sometimes use false
10    names at the outset of calls to avoid identification so he played along further just
11    to verify the true identity of the caller.
12         32.     Plaintiff alleges on information and belief and believes Defendants
13    failure to comply with either the TCPA, CSLB or the Civil Code is part of an
14    ongoing fraudulent scheme to promote their service and products with a complete
1s    disregard for either state or federal laws that dates back ten years and includes
16    two license revocations, prison terms, restitution, recovery costs and disciplinary
11    bonds.
18         33.     On 2/4/2019, the Defendants all agreed to a settlement from a suit
19    brought by Avier Becerra Attorney General of California, before of the Registrar
20    Of Contractors' State License Board Department Of Consumer Affairs Case No.
21    N2016-283, OAH No. 2018020393 and was signed by defendants Harner and Ito,
22    stating:
23          "IT IS HEREBY FURTHER ORDERED that Contractor's License No
24         ..   1033238 issued to Green Solar Tech California dba Green Home
2s         Technologies ("GHT"), with Edward Lai Harner as CEO and Ricardo
26          Humberto Gudino as RME, is revoked. However, the revocation is
21          stayed and Respondent is placed on probation for three (3) years on the
28          foll.owing terms and conditions:



                             Complaint For Damages And Injunctive Relief
      Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.10 Page 10 of 59




            1. Obey All Laws. GHT shall comply with all federal, state and local
2           laws, including all building laws and uniform codes, governing the
3           activities of a licensed contractor in California." See Exhibit 3.
4           34.    In addition to the above settlement concerning their license, Green
5       Solar founders Shay Yavor and Nicki Zvik were sentenced to prison. The details
6       were itemized in a published article in the Press Enterprise on 12/8/2017;
7           "In September, Shay Yavor, 40, and Nicki Zvik, 45, entered pleas of
8           guilty to four counts of conspiracy to commit grand theft and admitted
9            an enhancement of committing two or more fraud-related felonies.
lO

11           Each was sentenced to six months in custody, five years of formal
12           probation, and ordered not to work as a contractor during the
13           probation period.
14

15           The charges stemmed from work Yavor and Zvik did for nine Riverside
16           County homeowners, one of whom was 82 years old, who had
17           contracted with the men because they believed they were properly
18           licensed. The two were paid a total of $210,922, the district attorney's
19           office said." See Exhibit 4.
20

21           35.      The same article details that they had their licenses revoked
22      previously:
23           "Yavor and Zvik each had their contractors' licenses revoked by the
24           CSLB in 2009 and 2010, respectively, the Riverside County District
25           Attorney's office said in a release. In those cases, they were ordered to
26           pay tens of thousands of dollars in victim restitution, recovery costs and
 27          disciplinary bonds.
 28




                                Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.11 Page 11 of 59




            They also were prohibited from re-applying for contractor licenses for
 2          five years. To get around that, Yavor and Zvik approached Goldman in
 3          2011 and offered to pay him $150 a month to allow them to use his valid
 4          contractor's license, the district attorney's office said."
 5          36.      Defendants Hamer, Yavor and Ito have formulated, directed,
 6     controlled, had the authority to control, or participated in the acts and practices o
 1     the Corporate Defendant that constitute the common enterprise.
 8          37.      Defendants Hamer, Yavor and Ito have ordered, conducted, or
 9     allowed to be ordered the making of illegal auto-dialed pre-recorded telephone
10     calls to the Plaintiff.
11          38.      The calls alleged in paragraph 16, which are the subject of this action,
12     were either identical or similar that Plaintiff received from the Defendants.
13

14          Liability of Green Solar Tech California INC aka Green Solar Tech INC
15          39.      Plaintiff after receiving multiple illegal pre-recorded/autodialed
16     ATOS solar panels beginning in 2019, feigned interest in the call on 3/18/20.
11     Plaintiff was then transferred to Green Solar's in-house call center and solicited
18     by Green Solar employee Feranmi Fakorode.
19          40.      The same day as the last ATOS solicitation call, Plaintiff received a
20     follow-up email from Green Solar employee Feranmi Fakorode.
21          41.      Defendants Green Solar Tech California INC aka Green Solar Tech
22     INC is in violation of the CSLB settlement to "Obey All Laws," as detailed
23     previously.
24

25                                   Liability of Edward Lai Hamer
26          42.      Plaintiff alleges on information and belief that Edward Lai Hamer as
27     Chief Operating Officer of Green Solar, oversaw the operations of Green Solar
28     Tech California INC.



                                 Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.12 Page 12 of 59




           43.    Plaintiff alleges on information and belief that Defendant Hamer
 2     knew the calls described above were being made and did nothing, or was
 3     willfully and recklessly ignorant of the fact his company and or its agents were
 4     making the calls described above. This included hiring in the ordering, procuring,
 5     and transmission of telemarketing calls including those complained of herein.
 6         44.    Defendant Harner is in violation of the CSLB settlement he personally
 7     signed to "Obey All Laws," as detailed previously.
 8

 9                          Liability of Shay Yavor aka Shay Yavar
IO         45.    Plaintiff alleges on information and belief that Shay Yavor President
11     and co-founder of Green Solar, oversaw the operations of Green Solar Tech
12     California INC.
13         46.    Plaintiff alleges on information and belief that Defendant Yavor,
14     knew the calls described above were being made and did nothing, or was
15     willfully and recklessly ignorant of the fact his company and or its agents were
16     making the calls described above. This included hiring in the ordering, procuring,
17     and transmission of telemarketing calls including those complained of herein.
18         47.    Defendant Yavor is in violation of the CSLB settlement he agreed to
19     so as to "Obey All Laws," as detailed previously.
20

21                                  Liability of Ken Ichi Ito
22         48.    Plaintiff alleges on information and belief that Ken I. Ito as the in-
23     house counsel directly employed by Green Solar, oversaw the operations is the
24     responsible party for receiving, maintaining, investigating and responding to
25     complaints about TCP A violations for Green Solar Tech California INC.
26         49.    Plaintiff alleges on information and belief that Defendant Ito knew the
27     calls described above were being made and did nothing, or was willfully and
28     recklessly ignorant of the fact his employer and or its agents were making the



                            Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.13 Page 13 of 59




       calls described above. This included hiring in the ordering, procuring, and
2     transmission of telemarketing calls including those complained of herein.
3           50.   Defendant Ito is in violation of the CSLB settlement he personally
4      signed to "Obey All Laws," as detailed previously.
5

6                         Actual Harm & Willful and Knowing Conduct
7           51.   Plaintiff as a then 61 year old semi-disabled senior citizen, has been
s      harmed by the junk calls complained of herein by the direct waste of his time
9      during the calls themselves, the indirect waste of time in having to break from
10     other important tasks and spend time catching up after these junk calls, the waste
rr     of telephone service which he and not Defendants must pay for, the costs of
12     having to pursue legal remedies, and in the aggravation and consequent health
13     effects of stress these illegal intrusions have caused.
14          52.   Plaintiff has been harmed by the calls he did not answer by the direct
1s     waste of his time in having to check the Caller ID while he was busy in meetings
16     or with other projects before declining the call, the indirect waste of time in
11     having to break from other important tasks and spend time catching up after these
1s     junk calls, the waste of telephone service which he and not Defendants must pay
19     for, the costs of having to pursue legal remedies, and in the aggravation and
20     consequent health effects of stress these illegal intrusions have caused.
21          53.       During each of Defendants' calls, Plaintiff wanted to make or receive
22      a call to/from someone else for his own personal reasons and was blocked from
23      doing so by the line being tied up by Defendants.
24          54.       Furthermore, Plaintiff has a genetic auto-immune disorder and is
2s      deemed legally physically disabled as can't walk properly (handicap placard #M
26      406918). Defendants actions caused damage in that they forced Plaintiff to
21      continue to rush and limp to his phone so as not to miss a call from his doctors
2s      and others.



                                Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.14 Page 14 of 59




           55.    Plaintiff alleges on information and belief that Defendants made the
2     calls described above intentionally, in the sense that the number called was the
3     one they meant to call in pitching their services.
4          56.    Plaintiff alleges on information and belief that Defendants made the
5      calls described above knowingly that they were made in contravention of the
6      TCPA and other telemarketing laws and regulations.
7

8                                FIRST CAUSE OF ACTION
9                 [TCPA - Autodialed Calls To Residential Phone - 12 Calls]
10         57.     Plaintiff realleges all paragraphs above and incorporates them herein
11     by reference.
12         58.     This cause of action is to all of the twelve calls previously detailed in
13     paragraph 16 of this complaint.
14          59.    Plaintiff is bringing this action pursuant to the provisions of the
15     Telephone Consumer Protection Act of 1991 (47 U.S.C. §227 and 47 C.F.R.
16     §64.1200 - "TCPA").
17          60.    Subdivision (b) (1) (B) of Section 227 of Title 47 of the United States
1s     Code makes it unlawful for any person to "to initiate any telephone call to any
19     residential telephone line using an artificial or prerecorded voice to deliver a
20     message without the prior express consent of the called party."
21          61.    Defendants have called Plaintiff's residential number - using an
22     automatic telephone dialing system or an artificial or prerecorded voice during
23     the statutory period of the last 4 years, pursuant to 28 U.S.C. § 1658. These calls
24     are only the calls known to Plaintiff at this time and Plaintiff states on
25     information and belief, without yet having the aid of full discovery, that it is quite
26     likely that Defendant has made many more violative calls to Plaintiff's residential
21     phone. These calls were not made for any emergency purpose, nor were these
2s     calls exempt under subdivision (c) of section 64.1200 of title 47 of the Code of



                             Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.15 Page 15 of 59




       Federal Regulations.
 2          62.    Subdivision (b)(3) of section 227 of title 47 of the United States Code
 3     permits a private right of action in state court for violations of "this subsection",
 4     including 47 U.S.C. §227 (b) (1) (A) (iii). Plaintiff may recover $500.00 for each
 5     violation, or both. If the court finds that defendants' violations were willful or
 6     knowing, it may, in its discretion, award up to three times that amount.
 7

 8                                SECOND CAUSE OF ACTION
 9                       [TCPA Do Not Call Violations For All 12 Calls]
10          63.    Plaintiff realleges all paragraphs above and incorporates them herein
11     by reference.
12          64.    This cause of action is to all of the twelve calls previously detailed in
13     paragraph 16 of this complaint.
14          65.    Plaintiff is bringing this action pursuant to the provisions of the
15     Telephone Consumer Protection Act of 1991 (47 U.S.C. §227 and 47 C.F.R.
16     §64.1200 - "TCPA").
17          66.    Subdivision (c) (2) of Section 64.1200 of Title 47 of the Code of
18     Federal Regulations makes it unlawful for any person to "initiate any telephone
19     solicitation" who has requested his or her telephone number be placed on the
20     internal do-not-call list of the Defendants who do not wish to rece:ive telephone
21     solicitations."
22          67.    Defendants have called Plaintiffs telephone line for mlicitation
23     purposes during the statutory period of the last 4 years, pursuan1 to 28 U.S.C. §
24     1658. These calls are the only calls known to Plaintiff at this time and Plaintiff
25     states on information and belief, without yet having the aid of full discovery, that
26     it is quite likely that Defendant has made many more violative calls to Plaintiffs
21     residential telephone line. These calls were not made in error, nor did Defendant
28     have express permission from Plaintiff to call, nor did Defendant have a personal



                               Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.16 Page 16 of 59




       relationship with Plaintiff. 37 C.F.R. § 64.1200 (c) (i), (ii), & (iii).
 2          68.    Subdivision (c)(5) of section 227 of title 47 of the United States Code
 3     permits a private right of action in state court for violations the national do-not-
 4     call rules promulgated thereunder. Plaintiff may obtain relief in the form of
 5     injunctive relief, or Plaintiff may recover $500.00 for each violation, or both. If
 6     the court finds that defendants' violations were willful or knowing, it may, in its
7      discretion, award up to three times that amount.
8

9           WHEREFORE Plaintiff prays for judgment against defendants, and each of
10     them, as follows:
11     On the FIRST CAUSE OF ACTION:
12          1. For an award of $500.00 for each violation of 47 U.S.C. § 227 (b);
13          2. For an award of $1,500.00 for each such violation found to have been
14     willful;
15          3. Injunctive relief to prevent further illegal calls;
16          4. For costs of suit herein incurred; and
17          5. For such further relief as the Court deems proper.
18
       On the SECOND CAUSE OF ACTION:
19
            1. For an award of $500.00 for each violation of 47 U.S.C. § 227 (c);
20
            2. For an award of $1,500.00 for each such violation found to have been
21     willful;
22          3. Injunctive relief to prevent further illegal calls;
23          4. For costs of suit herein incurred; and
24          5. For such further relief as the Court deems proper.
25     On ALL CAUSES OF ACTION: For attorney's fees pursuant to California Code
26
       of Civil Procedure § 1021.5; 25 For costs of suit herein incurred; and For such
27     further relief as the Court deems proper.
28




                             Complaint For Damages And Injunctive Relief
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.17 Page 17 of 59




 2

3

 4   DATED: March 11, 2021                               ;,
                                                         ,.-
                                                                 l)L··
                                                               ,,;

                                                                  _/ ...............
 5

 6

7
                                                                     KENNETH J. MOSER
 8

9

10

II

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                         Complaint For Damages And Injunctive Relief
Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.18 Page 18 of 59




                     Exhibit
                       1
Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.19 Page 19 of 59


 From:             Feranml fakorode
 To:               Kmaserl@san.rr.com
 Subject:          Solar Energy - Electric Bill -
 Date:             Frlday, Aprll 10, 2020 10:56:53 AM


 Hey this is Feranmi, I'm your Solar Advisor here at Green Solar Technologies.
 Just reaching out to you for a copy of your electricity bill. Once we have that, we
 will be able to put your system and price together to present to you.
  Let me know when you would like us to give you a call to present your quote, I'm
 confident we can help you achieve your Solar goals.
 How does this work?:
 1- We call you, you answer the Phone
 2- We Email your quote, you open the Email we send you
 3- Go over any questions you might have with our Senior Solar Advisors.
 Best,




 Feranmi Fakorode
 Solar Adviser
 d. 424 235 5822
 e. feranmif@greensoltech.com

  Ill    •   Ill   •     111 II
  Tunl..s.unshine iota savin~
Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.20 Page 20 of 59




                     Exhibit
                                   2
            Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.21 Page 21 of 59


Ken J. Moser at home

    From:                          Feranmi Fakorode <feranmif@greensoltech.com>
Sent:                              Friday, April 10, 2020 1:55 PM
To:                                Ken J. Moser at home
Subject:                           Re: Solar Energy - Electric Bill -



    Yes- however we are currently working from home.

    On Fri, Apr 10, 2020 at 1:54 PM Ken J. Moser at home <kmoserl@san.rr.com> wrote:

    Are you the folks in Burbank or North Hollywood as your website details?



     From: Feranmi Fakorode [mailto:feranmif@qreensoltech.com]
     Sent: Friday, April 10, 2020 1:36 PM
     To: Ken J. Moser at home
     Subject: Re: Solar Energy - Electric Bill -



    :Fdo not'" we were simply reaching out for a picture of the electricity usage on the home.

     On Fri, Apr 10, 2020 at 1:34 PM Ken J. Moser at home <kmoserl@san.rr.com> wrote:

     ibo. you have an HIS license number? .· ·.


      From: Feranmi Fakorode [mailto:feranmif@greensoltech.com]
      Sent: Friday, April 10, 2020 10:57 AM
j     To: Kmoserl@san.rr.com
      Subject: Solar Energy - Electric Bill -



      Hey this is Feranmi, I'm your Solar Advisor here at Green Solar Technologies.
      Just reaching out to you for a copy of your electricity bill. Once we have that, we will be able to put your
      system and price together to present to you.
       Let me know when you would like us to give you a call to present your quote, rm confident we can help you
      achieve your Solar goals.

      How does this work?:
      1- We call you, you answer the Phone
      2- We Email your quote, you open the Email we send you
      3- Go over any questions you might have with our Senior Solar Advisors.

                                                             1
Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.22 Page 22 of 59




                     Exhibit
                       3
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.23 Page 23 of 59
                                                                 (

                                    BEFORE THE
                             REGISTAAR OF CONTRACTORS
                          CONTRACTORS STATE LICENSE BOARD
                          DEPARTMENT OF CONSUMER AFFAIRS
                                STATE OF CALIFORNIA

      In the Matter of the First Amended Accusation
      Against:                                                CASE NO. N2016-283

      GREEN SOLAR TECHNOLOGIES INC,                           OAH NO. 2018020393
      6400 Laurel Canyon Blvd., Suite 400
      North Hollywood, CA 91606                                ORDER TO ADOPT
      EDWARD HARNER, CEO/PRESIDENT                         STIPULATED SETTLEMENT
      (4/11/2017 to present),
      NICKI ZVIK (3/18/2014-12/29/2016),
    • SHAY YAVOR AKA SHAY YAVAR1
      OFFICER (Undisclosed)
      HARROLD SHIELDS, OFFICER
      (Undisclosed)
      JERRY SERGEY GOLDMAN, RMO
      (3/18/2014 - 5/28/2015),
      RODRIGO GONZALEZ, RME (10/2/2015-
      3/20/2016),
       EDMUNDO CHACON, RME (3/21/2016 -
      4/3/2016),
       RICARDO HUMBERTO GUDINO, RME
      (7/26/2016 - 8/26/2017)

      Contractor's License No. 991275,
                                         Respondent.

       GREEN SOLAR TECH CALIFORNIA INC
       DBA GREEN HOME TECHNOLOGIES
       3727 W. Magnolia Blvd, #1526
       Burbank, CA 91505
       EDWARD LAI HARNER, CEO/PRESIDENT
       (11/27/17to present)
       RICARDO HUMBERTO GUDINO, RME
       (11/27/17 to present)

•      Contractor's License No. 1033238,
                                     Affiliated Party.

              The attached Stipulated Settlement is hereby adopted by the Registrar of
      Contractors as his Decision in the above-entitled matter. The failure to comply with any
      of the terms and conditions as set forth in the provisions of probation will be deemed a
      violation of probation.


                                              PAGE I
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21, ..... PageID.24 Page 24 of 59
                                                                  {




           IT IS FURTHER ORDERED that pursuant to Section 7102 of the Business and
    Professions Code and Section 870 of Title 16 of the California Code of Regulations, .
    respondent GREEN SOLAR TECHNOLOGIES INC, License Number 991275 shall not        1

    apply for reissuance or reinstatement of said license for five year(s) from the effective
    date of this decision.

           IT IS FURTHER ORDERED that GREE.N SOLAR TECH CALIFORNIA INC
    OBA GREEN HOME TECHNOLOGIES, License Number 1033238, on the effective
    date of this Decision shall have on file a Disciplinary Bond or post a cash deposit in the
    amount of $30 1 000.00, for a period of not less than three years pursuant to Section
    7071.8 of the Business and Professions Code. Any suspension for failing to post a
    disciplinary bond or a cash deposit, or any suspension for any other reason, shall not
    relieve the Respondent from complying with the terms and conditions of probation.
    Furthermore, suspe~sion of the license during the period of probation, for any reason
    under. this chapter, will cause the probationary period to be automatically extended in
    time equal to the length of time that the license is not in a clear and active status.

             IT IS FURTHER ORDERED that respondents shall pay the investigative costs in
    the amount of $12,020.50. Monthly payments are to be made in the amount of $400.68,
    until completed. Payments are to be made at the end of each month, commencing the
    first full month after the effective date of this decision.

            IT IS THE responsibility of the respondents, named in this Order, to read and
    follow the Order. The deadlines for meeting the terms and conditions are based upon
    the EFFECTIVE DATE of this Decision. No notices or reminders will be sent as to·
    compliance with the terms and conditions. Proof of payments of restitution and
    payments for the Cost of Investigation and Enforcement if ordered, are to be sent to
    CSLB, Sacramento Case Management, Post Office Box 26888, Sacramento, CA
    95826.

           This Decision shall beqome effective on March 25. 2019.

           IT IS SO ORDERED February 21. 2019 .




•




                                               PAOE2
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.25 Page 25 of 59
                              (                                                (

      1   XAVIER BECERRA
          Attorney General of California
      2 . ARMANDO ZAMBRANO
          Supervising Deputy Attorney General
      3   BlUANLBB
          Deputy Attorney General
      4   State Bar No. 253592
          300 So. Spring Street, Suite 1702 .
      S   Los Angeles, CA 90013
           Telel'hone: (213) 269..6621
      6    Facsimile: (213) 897-2804
          Attorneys for Complainant
      7
                                                    BEFORE THE
      8                              REGISTRAR OF CONTRACTORS
                                  CONTRACTORS' STATE LICENSE BOARD
      9                           DEPARTMENT OF CONSUMER AFFAIRS
                                        STATE OF CALIFORNIA
     10                                               ,   •   :   ~




     11    In the Matter of the Accusation Against:                   Case No. N2016-283
           GREEN SOLAR TECHNOLOGIES INC,
     12    6400 Laurel Canyon Blvd., Suite 400 .                      OAH No. 2018020393
           ijorth Hollywood, CA 91606 :
     13
           EDWARD HARNER, CEOIPRESIDENT                               STIPULATED SETTLEMENT AND
           (4/11/2017 to present),                                    DISCIPLINARY ORDER ·
     14    NICKI ZVIK (3/18/2014-12/29/2016),
           SHAYYAVORAKASHAYYAVAR,
     15    OFFICER (llndisclosed)
           HAROLD ·smELDS, OFFICER (Undisclosed)
     16    JERRY SERGEY GOLDMAN, RMO
           (3/18/2014- 5/28/201S)~
     17    RODRIGO GONZALEZ, RMB (10/2/2015 -
           3/20/2016),
     18    EDMUNDO CHACON, RMB (3/21/2016-
           4/3/2016),         .    .
     19    RICARDO IDJMBERTO GUDINO, RME
           (7/26/2016 - 8/26/2017)                  .
     20
           Contractor's License No. 991275,
     21                                         Respondent.
     22    GREEN SOLAR TECH CALIFORNIA
           INC OBA GREEN HOME
     23    TECHNOLOGIES
,.         3727W. Magnolia Blvd, #1526
     24    Burbank, CA 91505
           EDWARD LAI HARNER, CEO/PRESIDENT
•    25    (11/22/17 to present)       ·
           RICARDO HUMBERTO GUDINO, RMB
     26    (11/22/17 to present)
     27    Contractor's License No. 1033238,
             .                          Affiliated Part •
     28
                                                              1
                                                                            STIPULATED SETTLEMENT (N2016~283)
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.26 Page 26 of 59
                                     (                                         (

    1          IT IS HEREBY STIPULATED AND AGREED by and between the parties to the a~ove-
          entitled proceedings that the following maftqrs ~e, true:
    2                                    .                 ..'   .,.
    3                                                       PARTIES
                                                                                                  '       .
    4           1.        Wood Robinson {Complainant) is the Enforce!llent Supervisor I of the Contractors'
    5     State License Board (Registrar).· 'He brought this action solely in his official capacity and is
                             '                 '                                              .
    6     represented in this matter by Xavier Becerra, Attorney General of the State of California, by

    7     Brian Lee, Deputy Attorney Gene,ral.

     8          2.        Green Solar Technologies Inc (Respondent} and Green Solar Tech California Inc dba
     9    Green Home Technologies (Affiliated Party) are represented in this proceeding by attorney Ken I.
    10    Ito, whose address is 6400 Laurel Canyon Blvd., Ste. 400, North Hollywood, CA 91606 and Shai
    11    Oved, The Law Offices of Shai Oved, whose address is 7445 Topanga Canyon Blvd., #220,
    12    Canoga Park, C~ 91303.

    13           3.
                                                                       .
                          On or about March 1~, 2014, _the Regi~trar'ofContractors (Registrar) issued

    14     Contractor's Li~nse No. 991275 to Green Solar Technologies Inc (OS1j, Edward Hamer,
                                                       .                                              '

    15     CEO/President (4/11/2017 to present), Nicki Zvik, (?/18/2014- 1_2/29/2016), Jerry Sergey
    16     Goldman, RMO (3/18/2014 - 5/f8/2015), Rodrigo Gonzalez, RMB (10/2/2015 -3/20/2.016),

    17     Edtnundo Chacon, RMB (3/21/20~6-4/3/2016), and Ri~o Humberto Gudi~o, RMB
                                 •                 I



    18     (7/26/2016- 8/26/2017). The Contractor's License was in full force and effect at all times
              '' .

    19     re~evant to the charges ~rought herein and will expire on March 31, 2020, unless renewed.
    20           4,        On or about November 22, 2017, the Registrar issued Contracto~'s License No.

    21     1033238 to Green Solar Tech California Inc dba G~n Home Technologies (OH'!), Edward Lai

    22                                                                     .
           Harner, CBO!President (11/22/2017 to present) and Ricardo Humberto Gudino, RMB

     23     (11/22/2017 to present). The Contractor's License will expire.on November 3Q, 2019, unless
.           renewed.
     24
.    25                                                    JURISDICTION
     26              S.    The Accusation and all other statutorily required documents were properly served on ·

     27     Respondent on November 17, 2017. Respondent timely filed its Notice ofDeferise contesting

     28     the Accusation. On August· 30, 2018, Amended Accusation No. N2016-283 was filed before the

                                                                       2
                                                                               STIPULATED SEITLEMENT (N2016-283)
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.27 Page 27 of 59
                                     (                                            (.

    1     Registrar, and is currently pending against Respondent.           The Amended Accusation and all other
    2     statutorily
            .         required documents were properly served on Respondent on August
                                                                               . 30, 2018.
    3              6.      A copy _of Amended Accusation No; N2016-283 is attached as exhibit A and
    4     incorporated herein by reference.
    5                                          ADYJSE~NT ~ND.WAIVERS
    6              7.      ~espondent has carefully read, fully discussed with counsel, and understands the
    7· charges ~d allegations in Amend~ Accusation No. N2016--28~. Respondent has also carefully
                                                 '                                             .      .
    8     read, fully discussed with counsel, and understands the effects of this Stipulated Settlement and
    9     Disciplinary Order.                                          ,,

    10             8.      Respondent is fully awar~ of ~ts legal rights in this matter, including the right to a
    11    hearing on the charges ~d allegations in the Amended Acc\lsation; the right to confront            and
    12    cross-examine the witnesses against them; t4e right to present evidence and to testify on its own
    13    behalf; the right to the issuance of subpoenas to compel the attendance of witnesses and the
                                     .                                           .
    14     production of documents; the right to reconsideration and court review of an adverse decision;
                                                                  .                 .
    15     and                                                         .
           . all other. rights accorded by the California Administrative Procedure Act and other applicable
                                                                                                    .
    16     laws.
                                                            ~~~       ;.:

    17              9.     Respondent voluntarily, kn~whlgly,         and intelligently waives and gives up eac!t and
    18     every right set forth above.
                                                  .,
    19                                           ·'
                                                          CULPABILITY
    20              10.     Respondent understa¥s and agrees that the charges arid allegations in Amended
    21     Accusation No. N2016~283, if proven at a he~ing, constitute ca~se for imposing discipline upon
    22     its Contractor's License.
                    .            .
    23             . 11.    For the purpose of r~olv~ the Amended Accusation without the ·expense and
•
     24     uncertainty of further proceedings,
                                            . Respondent agrees that, at a bearing, Complainant could·.
•    25     establish a factual basis for the charges in the Amended Accusation, and that R~pondent hereby

     26     gives up its righ~ to contest those charges.
     27     II I
     28     ll I
                                                                        3
                                                                                 STIPULATED SETI'LEMBNT (N2016~283)
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.28 Page 28 of 59
                                   (                                         .(

      1           12.      Respondent agrees tluJ,t its Con~actor's License is subject to discipline and they agree

      2     to be bound by the Registrar's imposition of discipline as set forth in the Disciplinary Order

      3     below.
      4                                                   RESERVATION

      5           13.      The . .issions made by Respondent herein are only for the purposes of this
                                                                             '
      6     proceeding, or any other proceedings in which the Registrar of Conttactors, Contractors' State

      7     License Board, or other professional licensing agency is involved, and shall not be admissible in
      8     any other crimin~ or cfvil proceeding.
      9                                                   CONTINGENCY
     10              14.   This ·stipulation shall be subject to approval by the Registrar of Contractors or the

     11     Registrar's designee, Respondent_ unders_tands and agrees that counsel fo~ Co~plainant and the.
     12     staff of the Contractors' State Li~e. Board may communicate directly with the Registrar
     ·13     regarding ibis stipulation and settlement, without notice to or'participation by·Re~pondent or its
      14     counsel. By signing the stipulation, Respondent undefE!tands and ~es that they may not
      15     withdraw its agreement or seek ·to rescind the
                                                         . stipulation prior to .the
                                                                                   '
                                                                                     time the Registrar considers .
                                                      !    '

      16     and ~cts upon it. If~e Regis1rar_fails to adopt this ~pulation as its Decision and Order, the
      17     Stipulated Settlement and· Disciplinary
                                        .
                                                     Order shall be ·of no force or effect, except
                                                                                               '
                                                                                                   for this

      18     paragraph, it. shall b'e inadmissible in any legal action between the p~es, and "the Registrar s~l
                                                               .                            '




      19     not be disqualified fr~m further action by having considered this matter.
      20             1S.    The parties understand and agr~e that Portable Document Format (PDF) and facsimile·
                                                                   ~ I                               •




      21     copies of this Stipulat~d Settleme~t and.Disciplinary Order, including PDF and facsimile

      22      signatures thereto, shall have the, same force and effec~ as the orlgirials.

      -23             16. This· Stipulated Settl~ment ~d Disciplinary Order is intended by tb,e parties to be an
.
      24      integrated writing tepresenting th~ complete, final, and exclusive embodiment of their agreement.
!!
      25      It supersedes any and all prior or contemporaneous agreements,,. understandings, discussions,
                        '      '
                                                                                    .   ~




       26     negotiations, and commitments (written or oral). This Stipulat~ Settlement and Disciplinary

       27     O,rder may not be altered, amended, mod{fied, suppl,emented, or otherwise changed except by a
       28     writing executed by an authorized representative of each of the parties.

                                                                         4
                                                                                 STIPULATED SETTLEMENT (N2016-283)
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.29 Page 29 of 59
                                                                                       (

    l             17.      In consideration of the foregom:g admissions and stipulatio!l$, the parties agree that
    2        the Registrar may, without furth~ notice or formal procee.ding,.issue ~d enter the following
    3        Disciplinary Order:
    4                                              DISCIPLINARY ORDER

    5        §REEN SOLAR TECHNOLOGIES INC Contractor's_License No. 991275 (Respondent}
    6              IT IS HERE~Y ORDE~~ that Contractor's License No. 99127S· issued to Respondent

     7       Green Solar Technologies Inc, Edward Harner, Nickl Zvik, Jerry Bergey ~o~dman, Rodrigo
     8       Gonzalez, Edmundo Chacon, Ricardo Humberto Gudino is revoked.
                                    .                         .
     9       GREEN SOLAR TECH CALIFORNIA INC DBA GREEN HOME TECHNOLOGIES
    10       Contractor's license No.1033238 (Affiliated Party/License)

    11             'T IS HEREBY FURTHER ORDERED that Contractor's License No•. 1033238 issued to
                  .                                    .            .
    12        Green Solar Tech California dba Green Home Technologies (".OHT"), with Bdwmd Lai Hamer as
    13        CEO and Ricardo Humberto. Gudino as RME, ·is revoked. However, "the revocation is stayed and
                                                                                   .
    J4        Respondent is placed on pr~batio~ for tbrt!e (3) years on the following terms and conditions:
                                                                      .'
    15                1.    O~ey All Laws. GHT shall comply wifu. all federal, state ·and local laws, including

    16        all building laws and ~form codes, governing the activities of a licensed contractor in

    1'7       California.                        ..   .

     18               2.  Interviews With Eb.forceme~t Representative. OHT and any ofOHT1s personnel·
                                  .                      .               ..
     19       of record shall appear in· person :ror interview with the Registrar or designee upon request and

     20       reasonable notice during the probationary period.
     21               3.    Completion Of Probation. Upon successful completion of probation, GHI''s
                                            I             ~       •            •




     22       Contractor's license will be fully restored.
     23               4.    Violation Of Prob~tion. If OHT violates probation or any condition of probation in
.
.    24        any respect, th~ Registrar, after giving notice and opportunity to be heard, may revoke probation
                               .        .
"    25        and impose the disciplinary order that is srayed. If an accusation or petition to revoke probation

        26     is fil_ed against GHT during the prob~tiornicy period, theri the Registrar shall have continuing

        27     jurisdiction of this ·matter until the subsequent matter is final, and the period of probation and all

        28     the conditions of probation in this matter shall be extended until the subsequent matter is final. If

                                                                           5
                                                                                       S'fIPULATED SEITLBMENT (N2016-283}
      Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.30 Page 30 of 59
                                         (                                                     (

      1     there is an order to make restitution or pay cc;,st recovery and OHT fails to comply with the

      2     restitution or cost recovery order and make a payment, the Registrar may immediately lift the stay

      3     and reimpose the disciplinary order without giving ~HT an opportunity to be heard.

      4              5.       Respond to Inquiry from Probation Monitor. GHf shall respond in writing within

       5    20 calendar days of any writte~ inquiry or demand from tlie Registrar or authorized designee
                                                                   ....   ;
                                                                                       .
                                                                                      •,
                                                                                                           .   .
       6    (Probation Monitor) during the probation period. Failure to respond within the allotted timeframe
                '    .           .
       7    shall be considered a violatjon of the terms of probation. ·
       8             6.       Disciplinary Bond. ,;Not later than th~ effective date of the decision, OHT shall file

       9    or have on file a d~sciplinary 0011:tractor's bond in a swn to be _fixed by the registrar b8:9ed upon
      10    the seriousness of the violation, but which s·um shall not be less than fifteen thousand dollars
      11     ($15,000) nor more than l 0 times that amount required by Business and Professions Code section
      12     7071.6.
              ..                                      . to, may not be combined with, and does not replace
                     The disciplinary bond is in addition
      13     any other type of contractor's bond. The disciplinary bond shall remain on file with the registrar
      14     for a period of at least three years and for such additional time as the registrar may determine, as
                                     .
      15     required by Business and Professions Code section 7071.8,
      16                 7.    Production of Documents. QHJ' shall submit copies of docwnents directly related
                                                    .                 .           '   '


       17    to constmction operations to the -~eg_is1rar o; designee upon demand during the probationary

       18    period.

       19                8.    Direct Supervision•.,GHr shall submit to the Registrar or designee for approval
                                                        !·   • :

                                                    '
       20    within thirty (30) days of the efreyµve date of the Decision and Order a detailed plan setting fQrth

       21    the procedure to be used t~ provJ4e for direct supervision and control ofGHT's corisO:Uction
       22     89tivities by the qualifying' individual on ·the license.
                                     .                                                             .
       23                9.    Cost Recovery. GHr shall pay to the Registrar pursuant to Busin~s and Professions
 -
::     24     Code section 125.3 the costs o1investigation and enforcement in this matter in the amount of
·-.    25     $12,020.50, due jointly and severally with OST, within thirty (30) months of the effective date of.

       26     the Decision and Order. Payments· shall be made in equal
                                                                  . monthly installments.beginning thirty
       27     (30) days from the effective date of the Decision and Order.

       28     II I                                                            ''
                                                                              ;




                                                                                           6
                                                                                               STIPULATED SE'ITLBMENT (N2016-283)
      Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.31 Page 31 of 59
                                             (                                               (

     1                                                             ~¢1PTA~CE
     2                I ~ave carefully read the above Sti.publted Saulotn~t and piscipHnmy Order ead hlvo Mly
     3        diewssed it with -,ny attom~ys, Ken L Ito ad. S~ Ovea. I understand the ~ o n ~ the
      4 . effect it will 1nm .on Green Sol~ T~o«!Bies I~c~, Contractot's License. I enter into this
      5       Stipulated Settletnent and D~elplmary Otaetvolllntadly, lcntwmgty, ~ intoliigcntly, and agree
                                                           .
      6       to be ~ound          by the D~is~on ·and Order of the Registrar of ColltmOtors.. Contracrt:C>rs' State Liconso
     .1       Beard.
      1·
                                                                                    .
                                                                                     ·-
                                                                                   --~-·
                                                                                     .  ,(



      9            DATED:                                                     :-
                                                                                          -~a,~c=Bl)~.IP=u~
                                                                   ~BD~.~.,~A1ID~-~-HAR.NS~=-·           ..- ~sm~-~1m~-------~   ·
     10:                                                            GB1mi SOLAR. TBCHNOLOoms DlC
     1.1·
                                                                    Ji#onileni ·          ·

     ll . . .           I •ve c~fu11y nmd the ~ ~ - ~ ~ • · a u d Disclplinar-y Ot-dor e.ttd havo :fh~ly.
     .U           cti.scussed it with niy- attorneys; ~-~."lto em~ Shai Oved. I 'lll\a.1:1tand the -&d.puJatioa• $o · ·.
      14 . · ,.ct it will ave en. Qreen S~lar Tech c,1~ Irutd'ba qn,on _Ho.me Teclm6logies_ Cott~ctca:                           ·
      lt ~ioenfl. "I ontet •                this Stlpulited Settlement ~.I)uciplin.ary ~ r vokmtarlly,:Jmo~y,
              '                                                .                                            '
      li • ·and mtelligemty,
                 .
                             and•ar.ee
                             '
                                       to be-bound '.bylle Decision; and Order of1ko.R.egi$trar of
                                                 '


      11 .Con~ ConnotorB' State Lioenso Board.
      18
      19             DATED~            4              \·
      20                                                              EDWARD LAI HARNER, CEO/PRESIDENT ·
                                                                    · GRBEN SOLAR TBCH CALIFORNIA INC DBA
      21.                                                             GREEN HOME TBCHNOLOGIE,S
                                                                      4/Jiliated Party
      22
                                                                                                                ..
      ·13
~                                                    . ,' .with Re~ndent and. Affiliated fatty
                         I have road and 1\iJ.1.y disous'°d             .                 .
                                                                                               the terms and,

:;    i4 oonditions.-and Gtber matters contained ia tb.e·abo-ve Stipulated Settlement ~d Disciplinary Ol'der. ·
.-       25
                           '   I                                                                 •                               •




                   I approve its form and.content. .
         26
      ·27            DAT.BO:           2 Tl'IL11
                                             I                                 TO
         28                                                           Altornsys for RMpondat and 4/}Ulated Party
                                                                               7
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.32 Page 32 of 59
                                   (                                                  (
                                                             .    ,·
      1           I have read and fully d-iscussed with Respondent and Affiliated Party the terms and
      2 conditions and other matters contained ·in the ab.ove Stipulated Settlement and Disciplinary Order,
      3· I approve its fotm and content,
      4·

      s       DATED: ____2_14_11_9___                   s~                                 .
      6                                                 Attorneys for Rfl8]Jondent amf A/J}llated. Party
      7
      8
                                                    ENDORSEMENT
      ~
                  The foregoing Stipulated Settlement and Disciplinary Order is her.eby t:espectfu.lly
     10 · aubmitted for considemtion by the Regifflmt'. of Contractor~ Contx.aeto.rs1 State Ltocnso Board.
     11
      •
     12.                                                     ,.        _,·. Rtsap~lly submitt-ed,
     _13                                                                    · X-AVtBR BBCllRRA ·
                                                                        · Attorney General of California
     14                                                                     ARMANDO ZAM.BRA.NO
                                                                            Supervising Deput
     15
     16
     17
     11
     19
     20
     21      LA2Gl16041f.17 ·
           . 630~&_4.doex
     22
     23
.
~
     24
"'   25
     26
     27
     28

                                                                       8.
                                                    •   •
                                                                                 S'f.f:PULATBD SfflLBMBNT (N2016-283)
Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.33 Page 33 of 59




                    Exhibit
                      A
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.34 Page 34 of 59
                                                  (

      l       XAVIER BECERRA
              Attorney General of California
      2       ARMANDO ZAMBRANO
              Supervising Deputy Attorney General
      3       BRIANLEE
             Deputy Attorney General
      4      State Bar No. 253592
              300 So. Spring Street, Suite 1702
      5       Los Angeles, CA 90013
              Telephone: (213) 269-6621
      6       Facsimile: (213) 897-2804
             Attorneys for Complainant
      7
                                                                   BEFORETHE
      8                                                     REGISTRAR OF CONTRACTORS
                                                        CONTRACTORS' STATE LICENSE BOARD
      9                                                  DEPARTMENT OF CONSUMER AFFAIRS
                                                               STATE OF CALIFORNIA
     10
          11 -=-1n-t":""he~M=-at-te-r-of::-,th=-e-=F=-=-ir-st-Am":""""-e-n-=-de-=d~A~cc-u_s_ati,...,
                                                                                                o-n--,
     11      Against:                                                                                    Case No. N2016-283
     12      GREEN SOLAR TECHNOLOGIES INC,                                                               OAH No. 2018020393
             6400 Laurel Canyon Blvd., Suite 400
     13      North Hollywood, CA 91606
             EDWARD HARNER, CEO/PRESIDENT
     14      (4/11/2017 to present),
             NICKI ZVIK (3/18/2014-12/29/2016),
     15      SHAYYAVORAK.ASHAYYAVAR,
             OFFICER (Undisclosed)
     16      HAROLD SHIBLDS, OFFICER (Undisclosed)                                                       FIRS T AM EN DE D
             JERRY SERGEY GOLDMAN, RMO
     17      (3/18/2014-5/28/2015),          .                                                           A C·C US AT ION
             RODRIGO GONZALEZ, RMB (10/2/2015 -
     18      3/20/2016),
             EDMUNDO CHACON, RME (3/21/2016-
     19      4/3/2016),
             RICARDO HUMBERTO GUDINO, RME
     20      (7/26/2016-8/26/2017)
     21      Contractor's License No. 991275,
                                                                             Respondent.
     22
     23      GREEN SOLAR TECH CALIFORNIA INC
             DBA GREEN HOME TECHNOLOGIES
     24
             3727 W. Magnolia Blvd, #1526
             Burbank, CA 91505
:            EDWARD LAI HARNER, CEO/PRESIDENT
     25      (11/22/17 to present)
     26      RICARDO HUMBERTO GUDINO, RME
             (11/22/17 to present)
     27      Contractor's License No. 1033238,
     28                                    Affiliated Party.
          11- - - - - - - - - - _ _ _ _ , ;_ _ __,.



                                                                                                   1
                                    (GREEN SOLAR TECHNOLOGiES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
      Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.35 Page 35 of 59
                           (                              (

       I         Complainant alleges:

       2                                                PARTIES

       3          I.    Wood Robinson (Complainant) brings this First Amended Accusation solely in his
       4    official capacity as the Enforcement Supervisor I of the Contractors' State License Board,

       5    Department of Consumer Affairs (Board}.
       6          License History

       7          Green Solar TechnologiesJnc
       8          2.    On or about March 18, 2014, the Registrar of Contractors (Registrar) issued
       9    Contractor's License No. 991275 to Green Solar Technologies Inc ("GST0 ) , Edward Hamer,
      10    CEO/President (4/11/2017 to present), Nicki Zvik, (3/18/2014 - 12/29/2016), Shay Yavor aka

      11    Shay Yavar, Officer (Undisclosed), Harold Shields, Officer (Undisclosed), Jerry Sergey Goldman,

      12    RMO (3/18/2014-5/28/2015), Rodrigo Gonzalez, RME (10/2/2015- 3/20/2016), Edmundo

       13   Chacon, RMB (3/21/2016 - 4/3/2016), Ricardo Humberto Gudino 1, RME (7/26/2016 -

       14   8/26/2017) (Respondent). The Contractor's License was in full force and effect at all times

       15   relevant to the charges brought herein and will expire on March 31, 2020, unless renewed.

       16         Affiliated Party .. Green. Solar Tech California Inc dba Gree~Home Technologies

       17          3.    On or about November 22, 2017, the Registrar issued Contractor's License No.

       18    1033238 to Green Solar Tech California Inc dba Green Home Technologies ("OHT"), Edward Lai

       19    Hamer, CEO/President (11/22/2017 to present) and Ricardo Humberto Gudino, RME

       20    (11/22/2017 to present) (Affiliated Party). The Contractor's License will expire on November 30,

       21    2019, unless renewed.

       22                                            JURISDICTION
       23          4.    This First Amended Accusation is brought before the Registrar for the Board, under
       24    the authority of the following laws. All section references are to the Business and Professions
...
       25    Code unless otherwise indicated.

       26           1 Advance Electric. Ricardo Humberto Gudino
                    On or about April 25, 2006, the Registrar issued Contractor's License No. 876834 to
       27    Advance Electric, Ricardo Humberto Gudino, Sole Owner. The Contractor's License expired on
             April 30, 2018, and has not been renewed.
       28
                                                              2
                          (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
         Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.36 Page 36 of 59
(                                   (


          1          5.     Section 118, subdivision (b), provides that the expiration of a license shall not deprive
          2    the Registrar of jurisdiction to proceed with a disciplinary action during the period within which
          3    the license may be renewed, restored, reissued or reinstated. Under section 7076.1, the Registrar
          4    may reinstate a cancelled license if the licensee pays all of the fees and meets all of the
          s    qualifications and requirements for obtaining an original license.

          6          6.     Section 7076.5 provides that the inactive status of a license shall not bar any

          7    disciplinary action for violating provisions of the Contractorst State License Law (Bus. & Prof.

          8    Code,§ 7000, et seq.).

          9          7.     Section 7090 provides that the Registrar may suspend or revoke any license or

         10    registration if the licensee or registrant is guilty of or commits any one or more of the acts or

         11    omissions constituting cause for disciplinary action.

          12         8.     Section 7095 states that the Registrar in making his order may:

          13         "(a) Provide for the immediate complete suspension by the licensee of all operations as a

          14   contractor during the period fixed by the decision.

          15         "(b) Penn.it the licensee to complete any or all contracts shown by competent evidence

          16   taken at the hearing to be then uncompleted.

          17          "(c) Impose upon the licensee compliance with such specific conditions as may be just in

          18    connection with its operations as a contractor disclosed at the hearing, and may further provide

          19    that until such condition~ are complied with, no application for restoration of the suspended or

          20    revoked licensee shall be accepted by the Registrar."

          21          9.     Sections 7097 and 7098 provides that when any license has been suspended or

          22    revoked following a hearing, the Registrar may suspend or revoke any additional license issued in
                the name of the licensee or for which the licensee furnished qualifying experience and appearance
    .     23
          24    under the provisions of 7068, without further notice.
    ::
          25          10.    Section 7106.5 provides that the expiration, cancellation, forfeiture, or suspension of

          26    a license by operation of law or by order or decision of the registrar, or a court of law, or the

          27    voluntary surrender of the license shall not deprive the registrar ofjurisdiction to proceed with

          28    any investigation of or action or disciplinary proceeding against the license, or to render a

                                                                   3
                              (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.37 Page 37 of 59
                                                        (


     I     decision suspending or revoking the license,
     2           I l.    Section 7121 states:
     3           "A person who has been denied a license for a reason other than failure to document
     4     sufficient satisfactory experience for a supplemental classification for an existing license, or who
     5     has had his or her license revoked, or whose license is under suspension, or who has failed to
     6     renew his or her license while it was under suspension, or who has been a partner, officer, ·

     7     director, manager, or associate of any partnership, corporation, limited liability company, firm, or
      8    association whose application for a license has been denied for a reason other than failure to
      9    document sufficient satisfactory experience for a supplemental classification for an existing

     10    license, or whose license has been revoked, or whose license is under suspension, or who has

     11    failed to renew a license while it was under suspension, and while.acting as a partner, officer,

     12    director, manager, or associate had knowledge of or participated in any of the prohibited acts for

     13    which the license was denied, suspended, or revoked, shall be prohibited from serving as an

     14    officer, director, associate, partner, manager, qualifying individual, or member of the personnel of

     15    record of a licensee, and the employment, election, or association of this type of person by a

     16     licensee in any capacity other than as a nonsupervising bona fide employee shall constitute

     17     grounds for disciplinary action. 11

     18           12.     Section 7121.5 states:

     19           "A person who was the qualifying individual on a revoked license, or of a license under

     20     suspension, or of a license that was not renewed while it was under suspension, shall be

     21     prohibited from serving as an officer, dire_ctor, associate, partner, manager, or qualifying

     22     individual of a licensee, whether or not the individual had knowledge of or participated in the

     23     prohibited acts or omissions for which the license was revoked, or suspended, and the

     24     employment, election, or association of that person by a licensee shall constitute grounds for
=           disciplinary action."
      25
      26           13.    Section 7122 states:

      27           "The performance by an individual, partnership, corporation, limited liability company,

      28    finn, or association of an act or omission constituting a cause for disciplinary action, likewise

                                                              4
                           (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016~283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.38 Page 38 of 59
                                                        (


     1     constitutes a cause for disciplinary action against a licensee other than the individual qualifying
     2     on behalf of the individual or entity, if the licensee was~ partner, officer, director,.manager, or
     3     associate of that individual, partnership, corporation, limited liability company, firm, or
     4     association at the time the act or omission. occurred, and had knowledge· of or participated in the
     5     prohibited act or omission. 11
     6           14.    Section 7122.5 states:

     7           "The performance by an individual, partnership, corporation, limited liability company,

     8     finn, or association of an act or omission constituting a cause for disciplinary action, likewise

     9     constitutes a cause for disciplinary action against a licensee who at the time that the act or

    10     omission occurred was the qualifying individual of that individual, partnership, corporation,

    11     limited liability company, finn, or association, whether or not he or she had knowledge of or

     12    participated in the prohibited act or omission."

     13           15.   Section 7141 states:

     14           "(a) Except as otherwise provided in this chapter, a license that has expired may be

     15     renewed at any time within five years after its expiration by filing an application for renewal on a

     16     form prescribed by the registrar and payment of the appropriate renewal fee. Renewal under this

     17     section shall be effective on the date an acceptable renewal application is filed with the board.

     18     The licensee shall be considered unlicensed and there will be a break in the licensing time

     19     between the expiration date and the date the renewal becomes effective. Except as provided in

     20     subdivision (b), if the license is renewed after the expiration date, the licensee shall also pay the

     21     delinquency fee prescribed by this chapter.

     22           "(b) An incomplete renewal application that had originally been submitted on or before the

     23     license expiration date shall be returned to the licensee by the registrar with an explanation of the

     24     reasons for its rejection. If a corrected and acceptable renewal application is not returned within
=           30 days after the license expiration date, the delinquency fee shall apply. The 30 day grace period
     25
    . 26    shall apply only to the delinquency fee. The license shall reflect an expired status for any period

     27     between the expiration date and the date of submission of a correct and acceptable renewal

     28     application.

                                                               5
                           (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.39 Page 39 of 59
                                  (

     1           "(c) If so renewed, the license shall continue in effect through the date provided in Section

     2     7140 that next occurs after the effective date of the renewal, when it shall expire ifit is not again
     3     renewed.
     4           "(d) If a license is not renewed within five years, the licensee shall make an application for

     5     a license pursuant to Section 7066."
     6                                          STATUTORY PROVISIONS

     7           16.          Section 7068.1 ofthe Code states:

     8           "(a)         The person qualifying on behalf of an individual or finn under paragraph (1 ), (2).

     9     (3), or (4) of subdivision (b) of Section 7068 shall be responsible for exercising that direct

     10    supervision and control of his or her employer's or principal's constructiol} operations to secure

     11    compliance with this chapter and the rules and regulations of the board. This person shall not act

     12    in the capacity of the qualifying person for an additional individual or firm unless one of the

     13    following conditions exists:

     14           "(l)        There is a common ownership of at least 20 percent of the equity of each

     15     individual or firm for which the person acts in a qualifying capacity.

     16           "(2)         The additional fmn is a subsidiary of or a joint venture with the first. 'Subsidiary,'

     17     as used in this subdivision, means any firm at least 20 percent of the equity of which is owned by

     18     the other firm.

     19           "(3)        With respect to a fl~ under paragraph (2), (3), or (4) of subdivision (b) of Section

     20     7068, the majority of the partners, officers, or managers are the same.

     21           "(b)        Notwithstanding paragraphs ( l) to (3), inclusive, of subdivision (a), a qualifying

     22     individual may act as the qualifier for no more than three finns in any one~year period.

     23           "(c)         The following definitions shall apply for purposes of this section:(!) 'Firm' means

     24     a partnership, a limited partnership, a corporation, a limited liability company, or any other
;
     25     combination or organization described in Section 7068.(2) 'Person' is limited to natural persons,
     26     notwithstanding the definition of 'person' in Section 7025.

     27            u(d)        The board shall require every applicant or licensee qualifying by the appearance of

      28    a qualifying individual to submit detailed information on the qualifying individual's duties and

                                                                  6
                          (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.40 Page 40 of 59
                                  (

      1     responsibilities for supervision and control of the applicant's construction operations.
      2           ''(e)    Violation of this section shail constitute a cause for disciplinary action and shall be
      3     punishable as a misdemeanor by imprisonment in a county jail not to exceed six months, by a fine
      4     of not less than three thousand dollars ($3,000), but not to exceed five thousand dollars ($5,000),
      5     or by both the fine and imprisonment.''

      6           17.       Section 7112 of the Code states that 11 [ o]mission or misrepresentation of a material
      7     fact by an applicant or a licensee in obtaining, or renewing a license, or in adding a classification
      8     to an existing license constitutes a cause for disciplinary action. 11

      9           18.       Section 7116 of the Code states that 11 [t]he doing of any wilful or fraudulent act by
      10    the licensee as a contractor in consequence of which another is substantially injured constitutes a

      11    cause for disciplinary action."

      12           19.      Section 7121 of the Code provides that a person who has had his or her license

      13    revoked, or who has been a partner, officer, director, manager, or associate of any partnership,

      14    corporation, limited liability company, firm, or association whose license has been revoked, and

      15    while acting as a partner, officer, director, manager, or associate had knowledge of or participated

      16    in any of the prohibited acts for which the license was revoked, shall be prohibited from serving

      17     as an officer, director, associate, pm:tner, manager, qualifying individual, or member of the

      18     personnel of record of a licensee, and the employment, election, or association of this type of

      19     person by a licensee in any capacity other than as a nonsupervising bona fide employee shall

      20     constitute grounds for disciplinary action.

      21           20.       Section 7123 of the Code states:

      22           "A conviction of a crime substantially related to the qualifications, functions and duties of a

      23     contractor constitutes a cause for disciplinary action. The record of conviction shall be conclusive

      24     evidence thereof,"
lt
      25           21.       Section 7124 of the Code states:

      26            "A plea or verdict of guilty or a conviction following a plea ofnolo contendere is deemed to

      27     be a conviction within the meaning of this article. The board may order the license suspended or

       28    revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment

                                                                  7
                           (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.41 Page 41 of 59
                         (                              (
                                                                             '

     l     of conviction has been affirmed on appeal or when an order granting probation is made
     2     suspending the imposition of sentence, irrespective of a subsequent order under the provisions
     3     of Section 1203 .4 of the Penal Code allowing such person to withdraw his plea of guilty and to
     4     enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation,
     s     information or indictment."
     6             22.      Section 143.S(a) of the Code states:

     7             "(a) No licensee who is regulated by a board, bureau, or program within the Department of

     8     Consumer Affairs, nor an entity or person acting as an authorized agent ·of a licensee, shall

      9    include or permit to be included a provision in an agreement to settle a civil dispute, whether the
     10    agreement is made before or after the commencement of a civil action, that prohibits the other
     11    party in that dispute from contacting, filing a complaint with, or cooperating with the department,

     12    board, bureau, or program within the Department of Consumer Affairs that regulates the licensee

     13    or that requires the other party to withdraw a complaint from the department, board, bureau, or

     14    program within the Department of Consumer Affairs that regulates the licensee. A provision of

     15    that nature is void as against public policy, and any licensee who includes or permits to be

     16    included a provision of that nature in a settlement agreement is subject to disciplinary action by

     17     the board, bureau, or program."

     18            23.      Section 7116.S(a) of the Code states:

     19            "It is a cause for discipline for a licensee to do any of the following:

     20            (a)    Engage in any conduct that subverts or attempts to subvert an investigation of the

     21     board."

     22             24.      Section 7117 of the Code states:

     23             "Acting in the capacity of a contractor under any license issued hereunder except: (a) in the

     24     name of the licensee as set forth upon the license or (b) in accordance with the personnel of the
a
     25     licensee as set forth in the application for such licensee, or as later changed as provided in this

     26     chapter, constitutes a cause for disciplinaiy action."

     27     I II
      28    II I

                                                                8
                           (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016~283
 Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.42 Page 42 of 59
                      (


  1             25.        Section 716l(b) of the Code states:
  2             "It is a misdemeanor for any person to engage in any of the following acts, the commission
  3     of which shall be cause for disciplinary action against licensee or applicant:
  4             (b)     Making any substantial misrepresentation in the procurement of a contract for a home
  5     improvement or other work of improvement or making any false promise of a character likely to
  6     influence, persuade or, induce any person to enter into the contract."
  7             26.      Section 7152 of the Code states:

  8              (a) "Home improvement salesperson" is a person who is registered under this chapter and
  9     engaged in the business of soliciting, selling, negotiating, or executing contracts for home

  10    improvements, for the sale, installation or furnishing of home improvement goods or services, or

  11    of swimming pools, spas, or hot tubs on behalf of a home improvement contractor licensed under

  12    this chapter.

  13              (b) A home improvement salesperson shall register wi~ the board in order to engage in

  14    the business of, or act in the capacity of, a home improvement salesperson.

  IS              (c) The following shall not be required to be registered as home improvement

  16    salespersons:

  17              (l) An officer of record of a corporation licensed pursuant to this chapter, or a manager,

  18     member, or officer of record ofa limited liability company licensed pursuant to this chapter.

  19              (2) A general partner listed on the license record of a partnership licensed pursuant to this

  20     chapter.

  21              (3) A qualifying person, as defined in Section 7025.

  22              (4) A salesperson whose sales are all made pursuant to negotiations between the parties if
         the negotiations are initiated by the prospective buyer at or with a general merchandise retail
. 23
  24     establishment that operates from a fixed location where goods or services are offered for sale.
• 25                  (5) A person who contacts the prospective buyer for the exclusive purpose of scheduling

   26    appointments for a registered home improvement salesperson.

   27    I II
   28    I II

                                                                 9
                           (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No.N2016-283
      Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.43 Page 43 of 59
                                  (                                           (


        I           (6) A bona fide service repairperson who is in the employ of a licensed contractor and
        2    whose repair or service call is limited to the service, repair, or emergency repair initially requested
        3    by the buyer of the service.
        4           (d} The exemption to registration provided under paragraphs (1), (2), and (3) of
        5    subdivision (c) shall ,pply only to those individuals who, at the time of the sales transaction, are
        6    listed as personnel of record for the licensee responsible for soliciting, negotiating, or contracting
        7    for a service or improvement that is subject to regulation under this article.
        8          27.    Section 7154(d) of the Code states:
        9            (d) A home improvement contractor who employs a person to sell home improvement

       10    contracts while that person is not registered by the registrar as a home improvement salesperson

       11    as provided in this article, is subject to disciplinary action by the registrar.

       12          28. Section 7155.5 of the Code states:

       13            Violations of any provisions of this chapter by a home improvement salesperson likewise

       14    constitute cause for disciplinary action against the contractor by whom he or she was employed at

       15    the time the violation occurred, whether or not the contractor had knowledge of or participated in

       16    the act or omission constituting violations of this chapter.

       17                                   COST RECOVERY/ RESTITUTION

        18          29.   Section 125 .3 provides that the Registrar may request the administrative law judge to

        19    direct a licentiate found to have committed a violation or violations of the licensing act to pay a

        20    sum not to exceed the reasonable costs of the investigation and enforcement of the case.

        21          30.   Government Code section 11519, subdivision (d), provides that specified terms of

        22    probation may include an order of restitution, and where restitution is ordered and paid pursuant

        23    to the provisions of this subdivision. the amount paid shall be credited to any subsequent
 .,
        24    judgment in a civil action.
ii
        25                                        FACTUAL BACKGROUND
        26    BOARD INVESTIGATION #1: RESPONDENT'S FALSE LICENSE APPLICATIONS

        27          31.    During a Board investigation, on or about September 22, 2015, Jerry Sergey Goldman

        28    aka George Zverina, declared under penalty of perjury that he had no knowledge of Respondent

                                                                  IO
                           (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
        Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.44 Page 44 of 59



         1     corporation or license No. 991275. He admitted that he allowed Nicki Zvik and Shay Yavor to
         2     use his own license No. 504952 to contract and perform work, and that he did not give any person
         3     permission to act as his agent or to sign any documents. Mr. Goldman informed the Board that he

         4     was paid monthly for the use of his license by Shay Yavor and Nicki Zvik and admitted that he
         5     did not exercise any supeivision or control over the work perfonned while his license was being

         6     used.

          7            Revoked Licenses

          8            32.    Yavor Inc dba American Home Remodeling, Shay Yavor aka Shay Yavar. On or

          9    about November 29, 2005, the Registrar issued Contractor's License No. 868370 (revoked
         10    6/15/2009, Case No. S2006-168) to Yavor Inc dbaAmerican Home Remodeling, Shay Yavor,

         11    CEO/President, Thomas S. Honeycutt, RMO. The Contractor's License was revoked on June 15,

         12    2009, pursuant to a decision and order in the administrative matter entitled In the Matter of the

         13    Accusation Against: Yavor, Inc., dba American Home Remodeling, Case No. S2006-168. A copy
         14    of the decision and order in Case No. S2006-1678 is incorporated herein in full.

         15            33.    Y & Z Construction Inc, Nicki Zvik. On or about September 19, 2005, the Registrar

         16    issued Contractor's License No. 864431 to Y & Z Construction Inc, Nicki Zvik, CEO/President.

         17    The Contractor1s License expired on September 30, 2009, and was revo~ed on January 11, 2010,

         18     pursuant to a decision and order in the administrative matter entitled In the Matter of the

         19     Accusation Against: Y & Z Construction, Inc., and Kirk King Builders, Case No. S2008-221. A

         20     copy of the decision and order in Case No. S2008-221 is incorporated herein in full.

         21             34.   American Solar & Home Remodeling. Jerry Sergey Goldman. On or about

         22     February 3, 1987, the Registrar issued Contractor's License No. 504952 to Jerry Sergey Goldman

         23     the sole owner of American Solar & Home Remodeling which did business under the following
    V



          24    names, among others: American Solar Systems dba American Solar & Home Remodeling,
;
          25    American Solar Solution, American Solar Solution & Home Remodeling, American Solar

          26    Systems, and Remodel ex. The Contractor1s License expired on May 31, 2015, and was revoked

          27    on March 7, 2016, pursuant to a decision and order in the administrative matter entitled In the

          28    Matter ofthe Accusation Against: American Solar Systems dba American Solar & Home

                                                                  11
                               (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No, N2016-283
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.45 Page 45 of 59
                                 (

      1     Remodeling," Case No. N2014-190. A copy of the decision and order in Case No. N2014-190 is
      2     incorporated herein in full.
      3             Citations

      4             35.   On or about September 26, 1995, the Board issued administrative Citation No. 2 95
      5     1788 to Terry John Madison Construction Corp2, license no. 685499, with an automatic one year

      6     suspension and fines and penalties. The citation alleged violations of section 7083 [failure to
      7     notify registrar of address change], 7115/7068.l [RMO failure to supervise construction
       8    operations], 7114 [aid and abet unlicensed person to evade contractors license law]. The citation

       9    is final and incorporated herein in full.
      10            36.   On or about June 4, 2003, the Board issued administrative Citation No. 2 2002 3265
      11    to Remodelex, Jerry Sergey Goldman, sole owner, license No. 504952 with a modified $500.00
      12    fine and penalty. The citation alleged a violation of section 7114 [aid and abet unlicensed person

      13    to evade contractors license law]. The citation is final and incorporated herein in full.

      14            37.   On or about December 17, 2004, the Board issued administrative Citation No. 2 2004

      15    2064 to Remodelex, license No. 504952 with a sustained $800.00 fine and penalty. The citation - - ------

      16    alleged violations of sections 7111.1 [failure to respond to written request, to cooperate in

      17    investigation], and 7114 [aid and abet unlicensed person to evade contractors license law]. The

      18    citation is final and incorporated herein in full.

      19            38.   On or about April 27, 2007, the Board issued administrative Citation No. 2 2006 3020

      20     to Y & Z Construction Inc., license No. 864431 with a $1,350.00 fine and penalty. The citation

      21     alleged violations of sections 7154 [employed unregistered home improvement salesperson], 7159

      22     [home improvement contract form violations] 7161(a) [misleading, false or deceptive advertising

      23     to induce contract], an~ 7191(a) ["Arbitration ofDisputes" not clearly titled in contract]. The
,.
      24     citation is final and incorporated herein in full.
•     25     I II

       26            On or about March 17, 1994, the Board issued Contractor's License No. 685499 to John
                      2
             Madison Terry Construction Corp, Jose Manuel Fernandez, CEO/President, Jerry Sergey
       27    Goldman aka George Zverina, RMO {3/17/1994 - 8/1/1995). The Contractor's License expired on
             3/31/1996.
       28

                                                                  12
                            (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.46 Page 46 of 59
                               (                                         (


     1          Secretary of State

     2          39.    On or about June 8, 20 I 0, the Secretary of State filed Articles of Incorporation of Y &
     3     S Development, Inc, corporate no. C330249S, signed by Shay Yavor, Incorporator.

     4          40.    Certificate(s) of Amendment of Articles oflncorporation changing the corporate
     5     name for corporate no. C3302495 were filed with the Secretary of State as follows:
     6           New Cor.porate Name                 Signed By                       Filing Date
     7           American Solar Solution, Inc        Shay Yavor, President and       November 9, 2012
     8                                               Secretary
     9           American Solar Systems, Inc.        Nicki Zvik, President, and      May 27, 2014
     10                                              Shay Yavor, Secretary
     11          Green Solar Technologies, Inc.      Nicki Zvik, President, and      July 21, 2014

     12                                               Shay Yavor, Secretary

     13          41.   On or about February 13, 2015, the Secretary of State filed Certificate of Amendment

     14    of Articles of Incorporation that changed Green Solar Technologies, Inc., corporate no, 3302495,

     15    outstanding shares from I000 to 50,000,000, with a par value of $0.0000 I per share, signed by

     16    Nicki Zvik, President and Secretary.

     17          42.   Statement(s) of Information for corporate no. C3302495 were filed with the Secretary

     18    of State as follows:

     19           Officer{s) Name I Title                 Director{a)        Filing Date

     20          . Nicki Zvik,'CEO, Secretary, CFO        Nicki Zvik         September 20, 2011

     21           Shay Yavor, CEO, CFO, and               Nicki Zvik         August 13, 2015

     22           Nicki Zvik, Secretary
                  Applications
.    23
     24          43.    On or about May 6, 2013, the Board received Respondent's completed Application
4
     25     for Original Contractor License - Examination Waiver, classification B, general building, with

     26     the business name of American Solar Solution Inc, signed by Shay Yavar, a revoked licensee, as

     27     100% Owner and Jerry S. Goldman as RMO (Responsible Managing Officer), a corporate officer.

      28     Respondent answered "No" to question No. 12: "To the best of your knowledge, has anyone on

                                                             13
                         (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No.N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.47 Page 47 of 59
                               (                                          (

     1     this application (or any company the person is or was a part of, or any immediate family member
     2     of the applicant) ever received a citation from the Contractors State License Board or had a
     3     contractor license or other professional or ·vocational license or registration denied, suspended, or
     4     revoked by this state or elsewhere?" The application's attached Certification of Work Experience
     5     for Shay Yavar, a revoked licensee, as RMO was certified by Jerry Goldman, dated April 2, 2013,
     6     Jerry Goldman has admitted to the Board investigator that he had no direct knowledge of Shay
     7     Yavar's work experience.

     8           44.    On or about August 26, 2013, the Board received Respondent's amended Application

      9    for Original Contractor License - Examination Waiver, classification C-46, solar, with the same
     10    business name of American Solar Solution Inc, signed by Jerry S. Goldman as RMO owning 20%

     11    of the business, and Shay Yavar, revoked licensee, as Secretary/freasurer, and Nicki Zvik,

     12    revoked licensee, as President.

     13          45.    On or about February 12, 2014, the Board received Respondent's amended

     14    Application for Original Contractor License - Examination Waiver, Section 4, signed by Jerry

     15    Sergey Goldman as Secretary and Treasurer, and Nicki Zvik, revoked licensee, as President.

     16           46.   On or about June 9, 2014, the Board received Respondent's Application to Change

     17     Business Name or Address changing the business name of American Solar Solution Inc. to

     18     American Solar Systems, Inc. with California Secretary of State corporate no. C3302495, signed

     19     by officer Nicki Zvik, revoked licensee.

     20           47.   On or about August 4, 2014, the Board received Respondent's Application to Change

     21     Business Name or Address changing the business name to Green Solar Technologies, Inc., signed

     22     by officer Nicki Zvik, revoked licensee.
                  48.    On or about August 25, 2015, the Board received Respondent's Application for
.    23
      24    Additional Classification, seeking a B license, signed by Nicki Zvik, revoked licensee.
i
      25    Respondent again answered ''No" to question No. 12, the same question as set forth in paragraph

      26    42 above. The Application's attached Certification of Work Experience for Rodrigo Gonzalez,

      27    as RME, was certified by Shay Yavar, dated August 20, 2015, who identified himself as Rodrigo

      28     Gonzalez's "Employer."

                                                              14
                          (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N20 I6~283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 ,. PageID.48 Page 48 of 59
                               (                                       (



     1          49.     On or about February 10, 2016, the Board received Respondent's Application for
     2     Additional Classification, seeking a C-10 license, signed on February 2, 2016 by Nicki Zvik,
     3     revoked licensee. Respondent again answered "No" to question No. 12, the same question as set
     4     forth in paragraph 42 above.
     5           50.    On or about May 20, 2016, the Board received Respondent's Application for
     6     Replacing the Qualifying Individual, signed on May 12, 2016 by Nicki Zvik, revoked licensee.
     7     Respondent again answered "No,, to question No. 12, the same question as set forth in paragraph
      8    42above.

     9           SI.    On or about ~ovember 10, 2016, the Board received Respondent's Application to
     10    Add New Officer to a Corporation, signed on November 4, 2016 by Nicki Zvik, revoked licensee.
     11    Respondent's Application sought to add Shay Yavor, who also signed the Appli~ation on
     12    November 7, 2016, to the 1.icense as Chief Executive Officer. Respondent answered "Yes" to
     13    question No. 10, the same question as set forth in paragraph 42 above. Respondent admitted that
     14    Shay Yavor and Nicki Zvik were both revoked licensees. On or about December 29, 2016, the

     15    application was withdrawn by Respondent.

     16          52.    On or about January 3, 2017, the Board received Respondent's Application to Add

     17    New Officer to a Corporation, signed on December 29, 2016 by Nicki Zvik, revoked licensee.

     18    Respondenes Application sought to add Edward Hamer~ who also signed the Application on

     19     December 29, 2016, to the license as Chief Executive Officer. Respondent admitted that "Yes" to

     20     question No. 10, the same question as set forth in paragraph 42 above. Respondent only

     21     identified that Edward Harner had his accounting license revoked due to a criminal matter.

     22     BOARD INVESTIGATION #2: MISREPRESENTATION BY A NON-REGISTERED

     23     HOME IMPROVEMENT SALESPERSON AND SUBSEQUENT EFFORT TO SUBVERT
•
     24     COOPERATION WITH THE BOARD
.    25           53.    On or about August 21, 2017, a written contract was entered into between homeowner

      26    S.A. and Respondent Green Solar Technologies, Inc. (OST). The scope of the work to be

      27    performed included installation of a solar photovoltaic solar system at a residence. The contract
                                   .   .
      28    was sold by Harold Shields, an undisclosed officer who represented himself as being the "Chief

                                                            15
                          (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N20 l 6·283
     Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.49 Page 49 of 59
                                (                                        (


      1     Executive Officer" of OST. Harold Shields was neither registered with the Board as a home

      2     improvement salesperson nor identified as Respondent's Chief Executive Officer with the Board
      3          54.     Homeowner S.A. cancelled the contract after the 3 day right to cancel, but before any
      4     materials had been ordered. Respondent OST responded by demanding performance or payment

      5     and threatening a mechanic's lien against S.A.'s property.

      6           55.    On or about September 29, 2017, Respondent OST recorded a mechanic's lien for

      7     $10,000 against S.A. 's property.

      8           56.    On or about September 29, 2017, S.A. filed a complaint with the Contractors State

      9     License Board (CSLB), Case No.SF 2017 004927.

      10          57.    On or about December 20, 2017, a lawsuit was filed by OST against S.A. in

      11    California Superior Court, County of Ventura, Civil Case No. 56-2017-00505594-CL-BC-VTA.

      12          58.    After negotiations, Respondent Green Solar Technologies Inc. drafted a settlement

      13    with S.A. that included the following provision:

      14          "[S.A.] agrees to dismiss, withdraw, or drop his CSLB complaint. [S.A.] shall cooperate to

      15    sign any document(s) necessary to facilitate the dismissal or withdrawal of the CSLB Complaint.

      16    [S.A.] will not be responsible for any actions taken by the CSLB following [S.A.]'s dismissal or

      17    withdrawal of the CSLB Complaint Any further pursuit by CSLB for violations brought about by

      18     [S.A.]'s CSLB Complaint against OST shall not be construed as a violation of this Agreement by

      19     [S.A.]."

      20           59.    The settlement agreement was executed by S.A. on or about January 23, 2018 and by

      21     Respondent OST on or about January 30, 2018.

      22     RESPONDENTS' CRIMINAL CONVICTIONS
      23           60.    On or about September 12,2017, after pleading guilty, Nicki Zvik was convicted of

      24     four (4) felony counts of violating Penal Code section 182 subdivision (a), subsection (1), felony
l1
      25     conspiracy to commit grand theft (Penal Code section 487), in the criminal proceeding entitled

       26    The People ofthe State ofCalifornia v. Shay Yavor, Nicki Zvik, and Jerry Goldman (Super. Ct.

       27    Riverside County, 2017, No. RIF1604376). Nicki Zvik also pied guilty to violating the

       28    enhancement under Penal Code 186.11 subdivision (a), subsection (1) [Fraud and

                                                               16
                           (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N20l6-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.50 Page 50 of 59



     1    Embezzlement]. The circumstances arise from four separate incidents, between December 10,
     2    2012 and March 15, 2013, whereby Nicki Zvik engaged in willful and ~awful stealing, taking
     3    and defrauding of money, labor, real and personal property from consumers in the amounts of
     4    $17,995.00, $14,255.00, $32,000.00, and $17,500.00. The Court sentenced Nicki Zvik to 60
     5    months of probation (3~year prison term suspended), and ordered him to pay victim restitution.
     6            61.   On or about September 12, 2017, after pleading guilty, Shay Yavor was convicted of

     7    four (4) felony counts of violating Penal Code section 182 subdivision (a), subsection (1), felony
     8    conspiracy to commit grand theft (Penal Code section 487), in the criminal proceeding entitled
     9    The People ofthe State ofCalifornia v. Shay Yavor, Nicki Zvik, and Jerry Goldman (Super. Ct.
     10   Riverside County, 2017, No. RIFl 6043 76). Shay Yavor also pied guilty to violating the

     11   enhancement under Penal Code 186.11 subdivision (a), subsection (1) [Fraud and

     12   Embezzlement]. The circumstances arise from four separate incidents, between December 10,

     13   2012 and March·1s, 2013, whereby Shay Yavor engaged in willful and unlawful stealing, taking

     14   and defrauding of money, labor, real and personal property from consumers in the amounts of

     15   $17,995.00, $14,255.00, $32,000.00, and $17,500.00. The Court sentenced.Shay Yavor to 60

     16   months of probation (3-year prison term suspended), and ordered him to pay victim restitution.

     17           62.   On or about April 20, 2017, after pleading guilty, Jerry Goldman was convicted of

     18   one (1) misdemeanor count of violating Penal Code section 182, subdivision (a), subsection (1),

     19    misdemeanor conspiracy to commit a violation of Business and Professions Code section 119,

     20    subsection (b) [Lending a license to another person or knowingly pennitting the use thereof by

     21    another] in the criminal proceeding entitled The People ofthe State o/Callfornia v. Shay Yavor,

     22    Nicki Zvik, and Jerry Goldman (Super. Ct. Riverside County, 2017, No. RIF1604376). The

.    23    circumstances arise from a conspiracy between December 2011 and March 2015, whereby Jerry

     24    Goldman allowed Shay Yavor and Nicki Zvik to use his license (CSLB license #S04952) to
I
     25    obtain a C-46 "Solar Contractor" classification and enter into contracts with homeowners to

     26    install residential solar panels. The Court sentenced Jerry Goldman to 36 months of probation

     27    and ordered him to pay a $1,025 fine.

     28    I II

                                                            17
                          (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.51 Page 51 of 59
                         {                              (

     l                                       FIRST CAUSE FOR DISCIPLINE

     2                                   (Misrepresentation on License Applications)
     3             63.    Respondent is subject to disciplinary action under sections 7112 and 7116, in that it
     4     willingly and knowingly omitted or misrepresented material fact(s) in obtaining its contractor's
     5     license. All applications filed with the Board were signed under penalty of perjury to the truth
     6     and accuracy of all statements, answers, and representation made in the application, including all
     7     supplements. On applications filed with the Board, Respondent misrepresented that:
     8                    a)      Its RMO owned at least 20% of the corporation's equity, when Jerry Sergey

     9     Goldman had no ownership of Respondent corporation.

     10                   b)      A citation issued by the Board had not been received by any person in the

     11    application, when Jerry Sergey Goldman, Nicki Zvik, and Shay Yavor, all, had received citations

     12    issued by the Board.

     13                   c)      A license suspension issued by the Board had not been received by any person

     14    in the application, when Jerry Sergey Goldman had received a citation with an automatic one-year

     15    suspension issued by the Board.

     16                   d)      A license revocation issued by the Board had not been received by any person

     17    in the application, when Nicki Zvik and Shay Yavor had licenses revoked by the Board.

     18             Complainant refers to and by this reference incorporates the allegations set forth above in

     19     paragraphs 31-52, inclusive, as though set forth fully.

     20                                      SECOND CAUSE FOR DISCIPLINE

     21                            (Failure to Exercise Direct Supervision - Duty of Qualifier)

     22             64.    Respondent is subject to disciplinary action under section 7068.1, in that

     23     Respondent's RMO failed to exercise direct supervision and control of construction operations.
.
     24     Complainant refers to and by this reference incorporates the allegations set forth above in
.           paragraphs 31-S2, inclusive, as though set forth fully.
     25
     26     II I

     27     Ill

      28    II I

                                                                 18
                               (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.52 Page 52 of 59
                         (                              (


     l                                       THIRD CAUSE FOR DISCIPLINE

     2                                 (Prohibited Persons in Supervisory Capacity) -

     3              65.    Respondent is subject to disciplinary action under section 7121 in that Nicki Zvik and

     4     Shay Yavor, prohibited officers, partners, members of the personnel of record, and/or associates,

     5     were employed or associated with Respondent in supervisory capacities and not restrictively as

     6     nonsupervising bona fide employees. Complainant refers to and by this reference incorporates the

     7     allegations set forth above in paragraphs Jl-52, inclusive, as though set forth fully.

     8                                      FOURTH CAUSE FOR DISCIPLINE
     9                     (Settlement Agreement Which Subverts Cooperation with the Board)
                                                          \

     IO             66.    Respondent is subject to disciplinary action under Code sections 143.S(a) and

     11    7116.S(a) in that Respondent engaged in conduct which subverts or attempts to subvert an

     12    investigation of the Board by including a provision in a settlement agreement requiring dismissal
     13    or withdrawal of a complaint with the Board. Complainant refers to and by this reference
     14    incorporates the allegations set forth above in paragraphs 53-59, inclusive, as though set forth

     15    fully.

     16                                       FIFTH CAUSE FOR DISCIPLINE

     17                                           (Personnel Not on License)

     18              67.   Respondent is subject to disciplinary action under Code section 7l l 7(b) in that

     19    Respondent operated with personnel that were not listed on its Board issued license. Undisclosed

     20     Officer Harold Shields, sold home improvement contracts while identifying himself as Chief

     21     Executive Officer, with the knowledge and participation of Respondent. Complainant refers to

     22     and by this reference incorporates the allegations set forth above in paragraphs 53-59, inclusive,

     23     as though set forth fully.

     24                                       SIXTH CAUSE FOR DISCIPLINE
;
     25                                (Unregistered Ho!"e Improvement Sales Person)

     26              68.    Respondent is subject to disciplinary action under Code sections 7152, 7154(d),

      27    7155,5 in that Harold Shields, engaged in the sale of a home improvement contract on behalf

      28    Respondent without being registered with the Board. Complainant refers to and by this reference

                                                                19
                             (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.53 Page 53 of 59
                                    (

     1     incorporates the allegations set forth above in paragraphs 53-S9, inclusive, as though set forth
     2     fully.

     3                                      SEVENTH CAUSE FOR DISCIPLINE
     4                                      (Misrepresentation to Obtain Contract)
     s               69.    Respondent is subject to disciplinary action under Code section 7161(b) in that
     6     Harold Shields engaged in the sale of a home improvement contract on behalf Respondent while
     7     misrepresenting himself as being Respondent's Chief Executive Officer, with the knowledge and
      8    participation of Respondent. Complainant refers to and by this reference incorporates the
      9    allegations set forth above in paragraphs 53-59, inclusive, as though set forth fully.
     10                                       EIGHTH CAUSE FOR DISCIPLINE
     11                                 (Criminal Conviction Substantially Related to the

     12                              Qualifications, Functions and Duties of a Contractor)

     13              70.    Respondent is subject to disciplinary action under sections 7123 and 7124, in that
     14    Respondent's fonner CEO/Corporate Officer Nicki Zvik, fonner Corporate Officer Shay Yavor,
     15    and fonner RMO Jerry Goldman were convicted for crimes substantially related to the
     16    qualifications, functions, and duties of a contractor. Complainant refers to and by this reference

     17     incorporates the allegations set forth above in paragraphs 60..62, inclusive, as though set forth

     18     fully.
     19                                                OTHER MATTERS

     20              71.    Pursuant to sections 7097 and 7098, if license number 991275 issued to Respondent

     21     is suspended or revoked, the Registrar may suspend or revoke, without notice, any other license

     22     issued in the name of Nicki Zvik, Shay Yavor, and Jerry Sergey Goldman, or for which Nicki

     23     Zvik, Shay Yavor, and Jerry Sergey Goldman furnished the qualifying experience and appearance.
-    24               72.    Pursuant to sections 7121, 7121.5, 7122.and 7122.S, if discipline is imposed on
;
     25     license No. 991275 issued to Respondent, Edward Hamer, Nicki Zvik, Shay Yavor, Harold

     26     Shields, Jerry Sergey Goldman, and Edmundo Humberto Gudino shall be prohibited from serving

     27     as an officer, director, associate, partner, manager, or qualifying individual, or member of the

      28    personnel of record of a licensee of any licensee during the time the discipline is imposed, and any

                                                                 20
                              (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No. N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.54 Page 54 of 59
                                  (                                           (

     1     licensee which employs, elects, or associates Green Solar Technologies, Inc, shall be subject to
     2     disciplinary action.
     3                                                  PRAYER
     4           WHEREFORE, Complainant requests that a hearing be held on the matters herein alleged,
     5     and that following the hearing, the Registrar issue a decj.sion:
     6           1.    Revoking or suspending Contractor's License No. 991275 issued to Green Solar
      7    Technologies Inc; Edward Hamer, CEO/President (4/1 1/2017 to present), Nicki Zvik (3/18/2014
      8    -12/29/2016), Shay Yavor aka Shay Yavar, Officer (Undisclosed), Harold Shields, Officer
      9    (Undisclosed), Jerry Sergey Goldman, RMO (3/18/2014 - 5/28/2015), Rodrigo Gonzalez, RME
     10    (10/2/2015 -3/20/2016), Edmundo Chacon, RME (3/21/2016- 4/3/2016), Ricardo Humberto
     II    Gudino, RME (7/26/2016 - 8/26/2017);

     12          2.     Prohibiting Edward Hamer, Nicki Zvik, Shay Yavor aka Shay Yavar, Jerry Sergey
     13    Goldman, Harold Shields, and Ricardo Humberto Gudino from serving as an officer, director,

     14    associate, partner, or qualifying individual of any licensee, including Affiliated Party GSH, during

     15    the period that discipline is imposed on license No. 991275, issued to Green Solar Technologies

     16    Inc, Edward Harner, CEO/President (4/11/2017 to present), Nicki Zvik (3/18/2014 - 12/29/2016),

     17     Shay Yavor aka Shay Yavar, Officer (Undisclosed), Harold Shields, Officer (Undisclosed), Jerry

     18     Sergey Goldman, RMO (3/18/2014 - 5/28/2015), Rodrigo Gonzalez, RMB (10/2/2015 -

     19     3/20/2016), Edmundo Chacon, RME (3/21/2016-4/3/2016), Ricardo Humberto Gudino, RME
     20     (7/26/2016- 8/26/2017);
     21           3.    Revoking or suspending any other license for which Nicki Zvik and Jerry Sergey

     22     Goldman is furnishing the qualifying experience or appearance;
                  4.     Ordering Green Solar Technologies Inc, Edward Harner, CEO/President (4/11/2017
.    23
     24     to present), Nicki Zvik (3/l 8/2014-12/29/2016), Shay Yavor aka Shay Yavar, Officer
;
     25     (Undisclosed), Harold Shields, Officer (Undisclosed), Jerry Sergey Goldman, RMO (3/18/2014 -

      26    5/28/2015), Rodrigo Gonzalez, RMB (10/2/2015 -3/20/2016), Edmundo Chacon, RME

      27    (3/21/2016-4/3/2016), Ricardo Humberto Gudino, RME (7/26/2016- 8/26/2017) to pay the

      28    Registrar his costs in the investigation and enforcement of the case according to proof at the

                                                               21
                          (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No.N2016-283
    Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.55 Page 55 of 59
                               (                                         {

      l   hearing, pursuant to section 125.3;
      2         5.    Ordering Green Solar Technologies Inc, Edward Hamer, CEO/President (4/11/2017
      3   to present), Nicki Zvik (3/18/2014- 12/29/2016), Shay Yavor aka Shay Yavar, Officer
      4   (Undisclosed), Harold Shields, Officer (Undisclosed), Jerry Sergey Goldman, RMO (3/18/2014 -
      5   5/28/2015), Rodrigo Gonzalez, RME (10/2/2015 - 3/20/2016), Edmundo Chacon, RME
      6   (3/21/2016 - 4/3/2016), Ricardo Humberto Gudino, RME (7/26/2016 - 8/26/2017) to provide the
      7   Registrar with a listing of all contracting projects in progress and the anticipated completion date
      8   of each; and

      9         6.    .Taking such other and further action as deemed necessary and proper.
     10

     11

     12   DATED:     _g_-_3,_0_-w
                              __ \'8___
                                                       WOOD ROBINSON
     13                                                Enforcement Supervisor I
     14
                            FILED                      Contractors' State License Board
                                                       Department of Consumer Affairs
     15                    AUG 30 2018                 State of California
                                                       Complainant 1't;f'
     16               CSLB DSS
          LA2017604417
     17   52666846_4.doc
     18
     19
     20
     21
     22
     23

     24
•    25
     26
     27
     28

                                                           22
                         (GREEN SOLAR TECHNOLOGIES INC) FIRST AMENDED ACCUSATION Case No, N2016-283
Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.56 Page 56 of 59




                     Exhibit
                       4
            Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.57 Page 57 of 59
                                                                              .                      .                     .               .




THE PRESS-ENTERPRISE.
Unlicensed solar panel installers sentenced in
scheme that took $211,000 from Riverside
homeowners




                                                                                                                                                                                                                           iX.:~ ;\;U(.~:':-.>f :/'-T•' .;_:e-:.,~ !'ttl-;":;": ,.'. 1,)r;,~/-!Jj ';
rwo:me1\.pannadfrom licfimed cori1mct WQrk paid a lBgili111al1, mr1trnr.fnr to use his feas antl illegally instatl solar p;mels fer nine un!iti~pec1"1g.11oma0Wn!)r,; in
. Riverside Coun!y, lha district a1lorney's                                               offiwsaid                                            ..                                     .                        .                   .
            ..      ,   '                .
                                                     .                            .
                                                                                                                                   ...

 By lUCHARD K.. PE AR.EV I rde tley@sCng.com I TheNess-'Enterpri$e ..                 •
 f'UBUSHED: Dec.ember 8,2017. at 2:40                                                      p.rn.J UPDATED: December 8, 2017 at 3:52 p.m.

. .         .                                        .               ·:                     .                        .         .                                         .       :.        .   .   .       .           .                    .       :         .


Tw.o.:.:me.
         •••.···.11w... · ho had been
                                  . ,.
                                      bannedftom
                                        ..  .    contractworkin.. California
                                                 .           '          . '
                                                                             paid
                                                                              .   a legitimate contractor to '           ,..                            .   '   ''           '        ,.



use'bis.Ucense .• in.ascheD)eto•install~olat•panels••On•lijvet:sil:ieCountyhon1es,.where·unsuspecting
hC>meowners paidthem nearly $211,000,the districtattomeis:Ciff'fo~:sai~. · .            . ..

The three men, all from Los Angeles; were sentenced on Wednesday.

In September, Sp~y Yavor, 40, and Nicki Zvik, 45, entered pleas of guilty to four counts of
CQ~&piracYtq·•c9m.niitgra11dth~~•anxlllCU11itte9,an.enha.nq,ro-ent•qfrPmmi1;tj1}~··two•or•·more··fraud~
relatedfeloni~s~ .
      . .               .   .                                    .                              ..                   .                     .        .                             .                    .           .                            .
                .           .   .            '           .                                               .       .                 .   .                        .    .                .                                             .                                          .



Eachwllssentenced to six months in custody, five years offormalprobation,.and.orderednotto
 workasacontractor duringtheprobation period.
   Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.58 Page 58 of 59
The charges stemmed from work Yavor and Zvik did for nineRiverside Gounty homeowners, one
of whom was 82 years old, who had contracted with the men because they believed they were
properly licensed. The two were paid a total of $210,922, the district attorney's office said.

The investigation began when the Contractors State License Board (CSLB) received complaints
aboµt poor work on the homes, said John Hall, a district attorney spokesman,

Jerry S. Goldman, 72, the contractor whose license prosecutors said Yavor andZvik paid to use,
pleaded guilty April 20 to a misdemeanor count of criminal conspiracy. He was fined $1,025.

Yavor and Zvikeachhad their contractors'licenses.revoked l:)y the CSLB in 2009 and 2010,
respectively, the Riverside Gounty District Attorney's office· said in a release. In those cases, they
were ordered to pay tens of thousands of dollars in victim restitution, recovery costs and
 disciplinary bonds.

They also were prohibited from re-applying for contractor licenses for five years. To get around
that, Yavor and Zvi~approached Goldman in 2011 and offered to pay him $150 a monfu to allow
them to use his valid contractor's license, the district attorney's offfoe said
Goldman agreed, believing he would be a business partner, and changed the name of his business
to American Solar Solution & Home Remodeling.

All of the affected homeowners told a district attorney investigator they believed American Solar
was a valid business,. and they would not.have contractedwithJhe company iftheyknewitwas not.

Yavor and Zvik's payments to Goldman went up to $300 a month after Goldman successfully passed
 a solar installation contractor test and added that classification to his license.

The two paid Goldman more than $3;600 over two years for the use of his license, although he had
no involvement with the business, prosecutors said.


                    .Newsroom Guidelines     News Tips       Contact Us   Report an Error

                                             (!) The Trust Project

https://www.pe.com/2017 /12/08/ unlicensed-solar-pa nel-i nstallers-sentenced-in-scheme-that-took-211000-from-
riverside-homeowners/
Case 3:21-cv-00476-AJB-DEB Document 1 Filed 03/17/21 PageID.59 Page 59 of 59




                     Court Name: USDC California Southern
                     DMsion: 3
                     Receipt Number: CAS128368
                     Cashier ID: afuller
                     Transaction Date: 03/17/2021
                     Payer Name : Kemeth J . Moser
                     CIVIL FILING FEE- NON-PRISONER
                      For: Kenneth J. Moser
                      Case/Party: D-CAS-3-21-CV-000476-001
                      Amount:        $402.00
                     CHECK
                      Check/Money Order Num: 9043
                      Amt Tendered: $402. DO
                     Total Due:      1402.00
                     Total Tendered: 402.00
                     Change Amt:      0.00

                     There wi II be a fee of $53.00
                     charged for any returned check.
